          Case 2:19-bk-24804-VZ                  Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                       Desc
                                                  Main Document    Page 1 of 70

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): Shenzhen Yingda Capital Management Co. and Qianhong Shi

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Scheduled Claim #220000860 filed
     in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm

                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328767.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         514 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39                            Desc
                                                                                                      Main Document    Page 1
                                                                                                                            2 of 18
                                                                                                                                 70


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   514 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       00:41:39              Desc
                                                                                                Main Document    Page 2
                                                                                                                      3 of 18
                                                                                                                           70


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           514 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               00:41:39               Desc
                                                                                                        Main Document    Page 3
                                                                                                                              4 of 18
                                                                                                                                   70


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     514 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:41:39               Desc
                                                                                                  Main Document    Page 4
                                                                                                                        5 of 18
                                                                                                                             70


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    514 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        00:41:39               Desc
                                                                                                 Main Document    Page 5
                                                                                                                       6 of 18
                                                                                                                            70


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     514 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:41:39               Desc
                                                                                                  Main Document    Page 6
                                                                                                                        7 of 18
                                                                                                                             70


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       514 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           00:41:39                 Desc
                                                                                                    Main Document    Page 7
                                                                                                                          8 of 18
                                                                                                                               70


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            00:41:39              Desc
                                                                                                     Main Document    Page 8
                                                                                                                           9 of 18
                                                                                                                                70


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39             Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of18
                                                                                                                                 70


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39               Desc
                                                                                                     Main Document    Page 10
                                                                                                                           11 of 18
                                                                                                                                 70


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         514 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                     04/03/20 20:39:01
                                                                                                                                              00:41:39             Desc
                                                                                                      Main Document    Page 11
                                                                                                                            12 of 18
                                                                                                                                  70


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39             Desc
                                                                                                     Main Document    Page 12
                                                                                                                           13 of 18
                                                                                                                                 70


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39              Desc
                                                                                                     Main Document    Page 13
                                                                                                                           14 of 18
                                                                                                                                 70


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           15 of 18
                                                                                                                                 70


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        514 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:41:39              Desc
                                                                                                     Main Document    Page 15
                                                                                                                           16 of 18
                                                                                                                                 70


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            514 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                        04/03/20 20:39:01
                                                                                                                                                 00:41:39                 Desc
                                                                                                         Main Document    Page 16
                                                                                                                               17 of 18
                                                                                                                                     70


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      514 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                  04/03/20 20:39:01
                                                                                           00:41:39                                      Desc
                                                   Main Document    Page 17
                                                                         18 of 18
                                                                               70

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 514 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                             04/03/20 20:39:01
                                                                                      00:41:39                                      Desc
                                              Main Document    Page 18
                                                                    19 of 18
                                                                          70


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
                Case2:19-bk-24804-VZ
                Case 2:19-bk-24804-VZ Doc
                                      Doc514
                                           28 Filed
                                               Filed10/17/19
                                                    04/03/20 Entered
                                                              Entered10/17/19
                                                                     04/03/2023:46:19
                                                                              00:41:39 Desc
                                                                                       Desc
                                      Main
                                       MainDocument
                                            Document Page
                                                        Page62
                                                             20of
                                                               of126
                                                                  70
  Debtor 1 Yueting .J~--               - - -- -- -- -- - - -- -                                            Case number (1r~11own)           19-12220 (KBO)

            Shenzhen Yingda Capital
            Manag~ment Co.:.,__                                       Last4 digits of account number                                                    $279,720,279.72
            Nonpriority Creditor's Name
            22nd Floor, West Tower,                                   When was the debt Incurred?
            World Financial Center,
            Chaoyang District
            Bei.i.!D.9J 00020 ~HINA _ _ _ __
            Number Street City Slate Zlp Code                         As of the date you file, the claim is: Check all that apply
            Who incurr ed the debt? Check one
            D Debtor 1 only                                           D Contingent
            D Debtor 2 only                                           D Unllquldated
            D Debtor 1 and Debtor 2 only                              D Disputed
            •   Al least one of the debtors and another               Type of NONPRIORITY unsecured claim:

           D Check if this clalm is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority clalms

            •No                                                       D Debts to pension or profil-sharlng plans, and other similar debts
            D Yes                                                     •   Other. Specify    Personal Guarantee


           Sichuan Xunling Technology Co.
           Ltd.                                                       Last 4 digits of account number                                                    $61,411 ,188.81
           Nonprlor1ty crediio?s Name- . -
           No. 138, Jialing Jiangxi Road                              When was the debt incurred?
           Deyang
           Sichuan 618000 CHINA
          Number Street City Slate Zip Code                           As of the date you file, the ctaltn is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                            D Contingent
           D Debtor 2 only                                            D Unllquldated
           D Debtor 1 and Debtor 2 only                               D Disputed
            •   At least one of the debtors and another               Ty pe of NONPRIORITY unsecured claim:

           D Check if this clalm is for a community                   D Student loans
           debt                                                       D Obligattons arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           .    No                                                    D Debts to pension or profit-sharlng plans. and other similar debts
           D Yes                                                      •   Other. Specify   Personal Guarantee




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 30 of 39
Soflw~re Copyright (c) 19116-2019 Bos\ Case, LLC - www.bestcase.com                                                                                          8esl Case Bank1uplcy
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 21 of 70
                Case 2:19-bk-24804-VZ                     Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                            Desc
                                                           Main Document    Page 22 of 70
hŶŝƚĞĚ^ƚĂƚĞƐĂŶŬƌƵƉƚĐǇŽƵƌƚĨŽƌƚŚĞĞŶƚƌĂůŝƐƚƌŝĐƚKĨĂůŝĨŽƌŶŝĂͲ>ŽƐŶŐĞůĞƐŝǀŝƐŝŽŶ

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                       ůĂŝŵEƵŵďĞƌ͗        0000020034

 Case Number:         19-24804                                                                      &ŝůĞĂƚĞ͗           01/21/2020 23:22:04



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/1ϵ




Part ϭ:      Identify the Claim

1. Who is the current creditor?                                                 YingDa Capital Management Co,Ltd
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________
                                                representing Magt Plan NO.1 and 2
Other names the creditor used with the debtor: _______________________________________________________________________________________________


Ϯ͘      Has this claim been acquired from someone else?    ප✔ No ප Yes.      From whom? ___________________________________________________________



ϯ͘      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should ƉĂǇŵĞŶƚƐ to the creditor be sent? ;ŝĨĚŝĨĨĞƌĞŶƚͿ

Name          YingDa Capital Management Co,Ltd
            _____________________________ͺͺͺͺͺͺͺͺͺ__________________             Name     _____________________________ͺͺͺͺͺͺͺͺͺ__________________
               Qianhong Shi
ĚĚƌĞƐƐͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ              ĚĚƌĞƐƐͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
               22nd Floor,West Tower,World
              ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ                          ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
               Financial Center,Chaoyang District
              ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ                          ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                   Beijing
ŝƚǇ_______________ͺͺͺͺͺͺ__________________________________         ŝƚǇ_______________ͺͺͺͺͺͺ__________________________________
                                                     100020
^tate        ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ     ZIP Code ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ        ^tate      ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ       ZIP Code ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                               CHINA
Country ;ŝĨ/ŶƚĞƌŶĂƚŝŽŶĂůͿ͗ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ         Country ;ŝĨ/ŶƚĞƌŶĂƚŝŽŶĂůͿ͗ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
               +86 13581768171
Whone:       ___ͺ_ͺͺͺ_______ͺͺͺͺͺͺͺͺͺͺͺͺͺͺ__________________________              Whone:     ___ͺ_ͺͺͺ_______ͺͺͺͺͺͺͺͺͺͺͺͺͺͺ__________________________
               shiqh@ydcmc.com
mail:      ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ_____________________________________              mail:    ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ_____________________________________


ϰ͘ŽĞƐƚŚŝƐĐůĂŝŵĂŵĞŶĚŽŶĞĂůƌĞĂĚǇĨŝůĞĚ͍                                        ϱ͘ŽǇŽƵŬŶŽǁŝĨĂŶǇŽŶĞĞůƐĞŚĂƐĨŝůĞĚĂƉƌŽŽĨŽĨĐůĂŝŵĨŽƌƚŚŝƐĐůĂŝŵ͍
ප✔ No                                                                              ප✔ No
ප Yes.                                                                             ප Yes.
     ůĂŝŵŶƵŵďĞƌŽŶĐŽƵƌƚĐůĂŝŵƐƌĞŐŝƐƚĞƌ;ŝĨŬŶŽǁŶͿͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ           tŚŽŵĂĚĞƚŚĞĞĂƌůŝĞƌĨŝůŝŶŐ͍

     &ŝůĞĚŽŶͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ                  ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                               DDͬͬzzzz

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    514
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                        Entered 04/03/20 00:41:39                              Desc
 6. Do you have any number you use to
                                                             Main Document                     Page 23  of 70
                                                                                                    8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                            337,392,021.55           unliquidated
                                                $_______________________________________
ප No                                                                                                    Examples: Goods sold, money loaned, lease, services performed,
                                                                                                        personal injury or wrongful death, or credit card. Attach redacted
ප
✔ Yes.                                          Does this amount include interest or other              copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                            Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                  such as health care information.
     8972
     ____ ____ ____ ___
                                                ප No
                                                                                                         Other Basis
                                                ප✔ Yes.   Attach statement itemizing interest, fees,    _________________________________________________________
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                  10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
ප
✔ No                                                                     ✔ No
                                                                         ප                                           ✔ No
                                                                                                                     ප
ප Yes.    The claim is secured by a lien on property.
                                                                         ප Yes. Amount necessary to cure             ප Yes. Identify the property:
                                                                         any default as of the date of petition.
Nature of property:
                                                                                                                      ___________________________________________
ප Real estate. If the claim is secured by the debtor’s principal         $_____________________________
residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
ප Motor vehicle                                                          12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                             under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
ප Other. Describe:                                                                                                                        some categories, the law limits the
                        ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ             ප
                                                                         ✔ No                                                             amount entitled to priority.
ĂƐŝƐ
i     for perfection:                                                    ප Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                         ප   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,          child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that        ප Up to $ϯ͕ϬϮϱ* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                              rental of property or services for personal, family, or
Value of property:                        $_____________________         household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                         ප Wages, salaries, or commissions (up to $1ϯ͕ϲϱϬ*)               $_____________________
                                                                         earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________            filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the           11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                       ප Taxes or penalties owed to governmental units.
                                                                         11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                              $_____________________
default as of the date of the petition: $_____________________           ප Contributions to an employee benefit plan. 11 U.S.C. §
                                                                         507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                          $_____________________
                                                                         ප Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               ප Fixed ප Variable        (_ͺͺͺͺͺͺͺͺͺ_) that applies.
                                                                         * Amounts are subject to adjustment on 4/01/ϮϮ and every 3 years after that for cases begun on
                                                                         or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
✔ No
ප
ප Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                      Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                             Desc
                            Check the appropriate box:
                                                          Main Document    Page 24 of 70
The person completing
this proof of claim must    ප
                            ✔ I am the creditor.
sign and date it. FRBP
9011(b).
                            ප I am the creditor’s attorney or authorized agent.
                            ප I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      ප I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Qianhong Shi                                                                   01/21/2020 23:22:04
                             ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                            ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ                  ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
be fined up to $500,000,
                            ^ŝŐŶĂƚƵƌĞ                                                                       ĂƚĞ
imprisoned for up to 5
years, or both. 18 U.S.C.   PƌŽǀŝĚĞ the name ĂŶĚĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶof the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Qianhong Shi
                            EĂŵĞ_______ͺͺ_____________________________________________________________________________________
                                      22nd Floor,West Tower,World
                            ĚĚƌĞƐƐͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                             Financial Center,Chaoyang District
                                     ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ

                                     ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                         Beijing
                            ŝƚǇ     ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                                                                                100020
                            ^ƚĂƚĞ     ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺŝƉͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                                         CHINA
                            ŽƵŶƚƌǇ;ŝŶŝŶƚĞƌŶĂƚŝŽŶĂůͿͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                      +86 13581768171
                            WŚŽŶĞ ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                       shiqh@ydcmc.com
                            ŵĂŝů ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ




                                                                                 Page 3 of 3
              Case 2:19-bk-24804-VZ                          Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                                                     Desc
                                                              Main Document    Page 25 of 70



United States Bankruptcy Cou      r e                                                    To submtt your form onllne please go to https://epfqworkflow-.com/uses/YTl
Yueting Jia, Oaims Processing Center
c/o Epiq Corporate Restructuring, LLC
P.O. Box 4419
Beaverton, OR 97076-4419
Name of Debtor:
Case Number:
                                                                                          For Court Use Only




         Proof of Claim                   (Official Form 410)                                                                                                                         04/19


Read the instructions before fiUing out this form . This form is for making a claim for payment in a bankruptcy case. With t he exception of
claims arising under section S03(b)(9) of the Bankruptcy Code, do not use this form to make a request for payment of an administrative expense.
Such a request should be made by filing the separate administrative claim request form approved by the bankruptcy court. Filers must leave out
or redact infonnation that is entitled to privacy on this fonn or on any attached documents . Attach redacted copies of any documents that support the
claim, such as promissory notes, purchase orders, invoices, itemized s tatements of running accounts, contracts, judgments , mortgages, and security
agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
A person who files a frau dulent c laim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill i.n all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Fonn 309) that you received.


              Identify the Oaim
I.  Who Is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim):

Other names the creditor used with the debtor:

2.     Has this claim been acquired from someone else?       00   No   D      Yes.   From whom?
3.     Where should notices and payments to the creditor    be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)                         4. Does this claim amend one already filed?

                                                                                                                                                 !i(I No
Where should notices to the creditor be sent?                          Where should payments to the creditor be sent?
                                                                       (If different)
                                                                                                                                                 D   Yes.     Claim number on court
 Qia.nhong Shi                                                                                                                                   claims register (If known) - - - - - -
Name                                                                   Name
22nd Floor, West Tower, World Financia l Center,                                                                                                 Filed on _ _ _ _ _ _ _ __ _ __
Chaoyang District                                                                                                                                       MM /DD /YYYY
Number     Street                                                      Number         Street

                                           100020                                                                                                5. Do you know If anyone else has filed a
 Beijing
                                                                                                                                                 proof of claim for this claim?
City                        State         ZIP Code                     City                         State               ZIP Code
                                                                                                                                                 ~ No
Country (if International): _ __C_h_in_a_ _ _ _ _ __                   Country (if International): - - - - - - - - - -
                                                                                                                                                 D Yes. Who made the earlier filing?
Contact phone: _ _+_86_13_5_8_1_7_68_1_7_1_ _ _ _ __                   Contact phone: - - - - - - - - - -- - - -

Contact email:     shigh@ydcmc.com                                     Contact email:

              Give Information About the Claim as of the Date the Cilse Was Flied
6. Do you have any number you use to             7. How much is the claim?                                      8. What is the basis of the claim?
     Identify the debtor?
                                                                                                                Examples: Goods sold, money loaned, lease, services performed,
0 No                                             $_ _ _ _3_3_7._3_92_.0_2_1_
                                                                          .s_s_ _ _ __ _                        personal injury or wrongful death, or credit card. Attach redacted
£) Yes.                                                                                                         copies of any documents supporting the claim required by Bankruptcy
                                                 Does this amount Include interest or other
last 4 digits of the debtor's account or any                                                                    Rule 3001(c). Limit disclosing information that ls entitled to privacy,
                                                 charges?
number you use to ident ify the debtor:                                                                         such as health care information.
                                                 D   No
 8        9    7     2                           ~   Yes. Attach statement itemizing interest, fees,                   Personal Guarantee
                                                          expenses, or other charges required by
                                                          Bankruptcy Rule 3001(c)(2)(A).




                                                                                 • G~nerJI POC Page 1 of 3
             Case 2:19-bk-24804-VZ                                 Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                                           Desc
                                                                    Main Document    Page 26 of 70


9. ls all or part of the claim secure

12'1 No                                                                        C!I   No                                    ~ No

D   Yes.   The claim is secured by a lien on property.
                                                                               D Yes. Amount necessary to cure              D   Yes. Identify the property:
                                                                               any default as of the date of petition.
Nature of property:

D Real estate. If the claim Is secured by the debtor's principal               $
                                                                               12. Is all or part of the claim entitled to priority              A claim may be partly priority and
residence, file a Mortgoge Proof of Cloim Attochment (official Form
                                                                               under 11 U.S.C. § 507(a)?                                         partly nonprlority. For example, In
410-A) with this Proof of Cloim.                                                                                                                 some categories, the law limits the
D   Motor vehicle
                                                                               iJa   No                                                          amount entitled to pr iority.

D   Other. Describe: _ __ _ _ __ _ _ _ _ _ _ _ __                              D     Yes. Check one:
                                                                                                                                                 Amount entitled t o priority

                                                                                                                                                 $ _ _ _ _ __             _
                                                                               D     Domestic support obligations (including alimony and
Basis for perfection: - - - - - - - - - - - - - - -                            child support) under 11 U.S.C. § 507(a)(l)(A) or (a)(l)(B).
                                                                                                                                                 $_ __ __ __
Attach redacted copies of documents, if any, that show evidence of             D     Up to $3,025* of deposits toward purchase, lease, or
perfection of security interest (for example, a mortgage, lien,                rental of property or services for personal, family, or
certificate of t itle, financing statement, or other document that             household use. 11 U.S.C. § 507(a)(7).
shows the lien has been filed or recorded.)                                                                                                      $._ _ __ _ _ _
                                                                               D     Wages, salaries, or commissions (up to $13,650*)
Value of property:                             $_ __     0_ __ _ _             earned withi n 180 days before the bankruptcy petition ls
                                                                               filed or the debtor's business ends, whichever is earlier.
                                                                                                                                                 $_ _ _ _ __ __
Amount of the claim that is secured:           $---~-----                      11 U.S.C. § 507(a)(4}.

                                                 337 392 02 1 55               D Taxes or penalties owed to governmental units.
Amount of the claim that is unsecured:$             ·   ·    ·                 11 U.S.C. § 507(a)(8).                                            $_ _ _ _ __              _
(The sum of the secured and unsecured amounts should match the
amount In line 7.)                                                              D Contributions to an employee benefit plan. 11 U.S.C. §
                                                                                507(a}(S).                                                       $_ __ _ _ __
Amount necessary to cure any
                                         337 392 021 55
defaultas of the date of the petition: $    ·   ·   ·                           D    Other. Specify subsection of 11 U.S.C. § 507 (a)LJ
                                                                                that applies.
Annual Interest Rate (when case was filed)           _ __ 7.5_         _ _%    • Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or
                                                      Fixed    D   Variable    after the date of adjustment.

              Sign Below
The person completing              Check the oppropriote box:
thls proof of claim must
sign and date it. FRBP             18] I am the creditor.
9011(b).                           D      I am the creditor's attorney or authorized agent.

If you file this claim
                                   D
electron,caily, FRBP               D      I am a guarantor, surety, endorser, or other co-debtor. Bankrupt
S005(a)(2} authorizes
                                   I understand that an authorized signature on this Proof of Claim                                          when calculating the amount of the claim,
courts to establish local
rules specifying what a
signature is.                      I have examined the information In this Proof of Claim and ha                                               Ion is true and correct.

                                   I declare under penalty of perjury that the foregoing Is true a
A person who files a
fraudulent claim could be
fined up t o $500,000,             Executed on date
Imprisoned for up to 5             MM/ DD/ YYYY                  Signature
years, or both. 18 U.S.C.
§§ 152, 157, and 3571.             Print the name of the person who is completing and signing this clai

                                   Name
                                   First name                            Middle name                      Last name

                                   Title
                                                YingDa Capital Management Co., Ltd (representing YingDa Capital PingAn Leshi
                                   Company Asset Management Piao Np I)
                                   Identify the corporate servicer as the companv. If the authorized agent is a servicer.
                                                  22nd Floor, West Tower, World Financial Center.
                                   Address        Chaoyang District
                                   Number                     Street

                                     Beijing                                                                          100020
                                   City                                                         State                 ZIP Code

                                   Contact Phone        + 86 1358 1768171                                 Email   shiqh@ydcmc.com




                                                                                 • General POC Page 2 of3
            Case 2:19-bk-24804-VZ                      Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                                        Desc
                                                        Main Document    Page 27 of 70


                 Case 19-122t0-KB0 Doc 87-2 Filed 11/13/19                                                          Page 4 of 4
Official Form 410 • Instructions for Proof of Claim
United States Bankruptcy Court
These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do
not me voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
es eciall if you a re unfamiliar with the bankru tc rocess and rivac re ulations.
 A person who files a fraudulent claim could be fined up to $500,000 Im risoned for up to S ears, or both. 18 U.S.C. §§ 152, 157 and 3571

 How to fill out this form                                                     Understand the terms used in this form
 •      Fill in all of the information about the claim as of the date the      Administrative expense: Generally, an expense t hat arises after a bankruptcy case is
                                                                               filed in connection with operating. liquidating, or distributing the bankruptcy estate.
        case was filed.
                                                                               11 u.s.c. § 503.
 •      Fill in the caption at the top of the form. The debtor name and
        case number is provided under the general information sect ion         Clai m : A creditor's right to receive payment for a debt that the debtor ow ed on the
                                                                               date the debtor filed for bankruptcy. 11 U.5.C. §101 (5). A claim may be secured or
        on the Claims Agent's website: http://dm.epiqll.com/YT1.
                                                                               unsecured.
 •      If the claim has been acquired from someone else, then state
                                                                               Creditor: A person, corporation, or o ther entity to w hom a debtor owes a debt that
        the identity of the last party who owned the claim or was the
                                                                               was Incur red on or before the date the debtor filed for bankruptcy. 11 U.S.C. §101
        holder of the claim and who transferred it to you before the
                                                                               (10).
        initial claim was filed.
                                                                               Debtor: A person, corporation, or other entity w ho Is in bankruptcy. Use t he debtor's
        Attach any supporting documents to this form. Attach
                                                                               name and case number as shown in the bankruptcy notice you received. 11 U.S.C. §
        redacted copies of any documents that show that the debt
                                                                               101 (13).
        exists, a lien secures the debt, or both. (See the definition of
                                                                               Evidence of perfection: Evidence of perfection of a security interest may include
        redaction below .)
                                                                               documents showing that a security Interest has been filed or recorded, such as a
        Also attach redacted copies of any documents that show                 mortgage, lien, certificate of title, or financing statement.
        perfection of any security Interest or any assignments or
                                                                               Information that Is entit led to privacy: A Proof of Cloim form and any attached
        transfers of t he debt. In addition to the documents, a summary
                                                                               documents must show only t he last 4 digits of any social security number, an
        may be added. Federal Rule of Bankruptcy Procedure (called             individual's tax Identification number, or a financial account number, only the Initials
        HBankruptcy Rule") 3001(c) and (d).                                    of a minor's name, and only the year of any person's date of birth. If a claim is based
        Do not attach original documents because attachments may               on delivering health care goods or services, limit the disclosure of the goods or
         be destroyed after scanning.                                          services to avoid embarrassment or disclosure of confidential health care Information.
         If the claim is based on delivering health care goods or              You may later be required to give more information if the trustee or someone else In
         services, do not disclose confidential health care information.       interest objects to the claim.
         Leave out or redact confidential information both in the claim        Priority claim: A claim within a category of unsecured claims that is entitled to prior ity
         and in the attached documents.                                        under 11 U.S.C. §S07{a). These claims are paid from the available money or property
         A Proo/ o/ Claim form and any attached documents must                 in a bankruptcy case before other unsecured claims are paid. Common priority
                                                                               unsecured claims incl ude alimony, child support, taxes, and certain unpaid wages.
         show only the last 4 digits of any social security number,
         individual's tax identification number, or financial account          Proof of claim: A form that shows the amount of debt the debtor owed to a creditor
         number, and only the year of any person's date of birth. See          on the date of the bankruptcy filing. The form must be filed In the district where the
                                                                               case Is pending.
         Bankru ptcy Rule 9037.
  •      For a minor child, fill in only the child's initials and the full     Redaction of Information: Masking. editing out, or deleting certain Information to
                                                                               protect privacy. Filers must redact or leave out information entitled to privacy on the
         name and address of the child's parent or guardian. For
                                                                               Proof of Oaim form and any attached documents.
         exa mple, write A. 8., a m inor child (John Doe, paren t, 123 M ain
         St, City, State). See Bankruptcy Rule 9037.                           Secured claim under 11 U.S.C. §S06{a): A claim backed by a lien on particular
                                                                               property of the debtor. A claim Is secured to the e>Ctent that a creditor has the r ight to
  Confirmation that the claim has been filed                                   be paid from t he property before other creditor s are paid. The amount of a secured
 To receive confirmation that the claim has been filed, either enclose a       claim usually cannot be more than th e value of the particular property on which the
 stamped self-addressed envelope and a copy of this form or you may access     creditor has a lien. Any amount owed to a creditor t hat is more than the value of the
 the Claims Agent's website {http://dm.epiqll.com/Yll) to view your filed      property normally may be an unsecured claim. But exceptions exist; for example, see
 form under "Claims."                                                          11 U.S.C. § 1322(b) and the final sentence of 132S(a).
                                                                               Examples of liens on p roperty i nclude a mortgage on real estate or a security interest
                      Where to File Proof of Claim Form                        in a car. A lien may be voluntarily granted by a debtor or may be obtained through a
                                                                               court proceeding. In some states, a court Judgment may be a lien.
      First Class Mail:
                                                                               Setoff: Occurs when a creditor pays itself with money belonging to the debtor that it
      Yuetlng Jia, Claim s Processing Center
                                                                               Is holding, or by canceling a debt It owes to the debtor.
      c/o Epiq Corporate Restructuring, UC
      P0Box4419                                                                Uniform claim Identifier: An optional 24-ch aracter identifier that some creditors use
      Beaverton, OR 97076--4419                                                to facilitate electronic payment.
                                                                               Unsecured claim: A claim that does not meet the requirements of a secured claim. A
      Hand Delivery or Overnight Mail:                                         claim may be unsecured in part to the extent that the amount of the claim is more
      Yueting Jia, Claims Processing Center                                    than the value of the property on which a creditor has a lien.
      c/o Epiq Corporate Restructuring, UC
      10300 SW Allen Blvd                                                      Offers to purchase a claim
      Beaverton, OR 97005                                                      Certain entities pur chase claims for an amount that is less than the face value of the
                                                                               claims. These entities may contact creditors offering to purchase their claims. Some
      Electronic Filing:                                                       w r itten communications from these entities may easily be confused with official court
      By accessi ng the E·flllng Claims link at                                documentation or communications from the debtor. These entitles do not represent
      http://dm.epiqll.com/YT1 or by sending a PDF claim form                  the bankruptcy court, the bankruptcy t rustee, or the debtor. A creditor has no
      to the following Email: YTClaims@epiqglobal.com                          obligation to sell its claim. How ever, if a creditor decides to seli Its claim, any transfer
                                                                               of that claim Is subject to Bankruptcy Rule 3001{e), any pr ovisions of the Bankruptcy
                                                                               Code {11 U.S.C. § 101 et seq.) that apply, and any orders of the bankruptcy court that
                                                                               apply.


                                                                     - General POC Page 3 of 3
Case 2:19-bk-24804-VZ         Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                  Desc
                               Main Document    Page 28 of 70




          Itemized Statement of Yingda Capital Management Co., Ltd. 's Claim

        By October 14, 2019, the debt principal of YT relating to Leran lndustry Fund Project
 was RMB 2,000,000,000. The creditor (Yingda) represents " Yingda Capital Ping An Leshi
 Special Asset Management Plan No. I" and " Yingda Capital Ping An Leshi Special Asset
 Management Plan No.2". The principals of the above Plans are RMB 1,142,857, 100 and
 RMB 857, 142,900, respectively. Thus, the corresponding investment of Yingda in Leran
 Industry Fund Project was RMB 2,000,000,000. According to the Limited Partnership
 Agreement, the interest rate is 7.5% per annum.

         The interest payment has been in default since the second quarter of 2017, and the
 default period dates from March 21 , 2017 to October 14, 2019, a total of 937 days.

        Accordingly, the interest claim relating to Plan No. I is:

        I, 142,857, l 00*0.075/365*937 = RMB 220,039,130.69 .

        And the total claim for Plan No. 1 is:

        220,039,130.69 + 1,142,857, lOO = RMB 1,362,896,230.69.

        Using the prevailing exchange rate as of October 14th, 2019, which is I USO =
 7.06913128 RMB, RMB l , 121 ,638,522.7 equals to USO 158,667,094.764.



        And the interest claim relating to Plan No. 2 is:

        857, 142,900*0.075/365*937 =RMB 165,029,362.46.

        And the total claim for Plan No.2 is:

        857, 142,900 + 165,029,362.46 = RMB 1,022,172,262.46.



        Total claim for the above two Asset Management Plans is: RMB 2,385,068,493.15.

        Using the prevailing exchange rate as of October J4th, 2019, which is I USO =
 7.06913128 RMB, RMB 2,385,068,493.15 equals to USD 337,392,021.55.



         Note: Ying Da Capital Management Co., Ltd. has changed its official Chinese name
 since the execution of the agreements.
    Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                             Main Document    Page 29 of 70



:




                                                                                                  (




                ~tk#liSl
                 ( {~i,J,Vi)


                B~:   201&~    jj   B

               - - - - - - - - - - - - - - - - -~ ..'
                                                                                ~




                                                                                 ·~.?$,1 ..
                                                                                    ~             .
                                                                                              -"'-\
    Case 2:19-bk-24804-VZ         Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39      Desc
                                   Main Document    Page 30 of 70




                                                          ~   jj{


        *~                                                                  ]Ji~

                 1     >'E>l*°Mff                                                   3

                 2     fi.lllt ~tic (fJ ffl.lt                                      8

                3       tl1~                                                        9

                 4     l f lllt ~tic (t,J~ ~     *° ~11                            11

                5      1f:1i:                                                      14

                6                         *°
                       1fl!I~tic 9* ~ ffi. i3-                                     14

                7      ¥:&ffll~                                                    15

                8      ,rftc                                                       16

                9      ~tlcA-;k~                                                   22

                 10    ~.ii:*°~~                                                   23

                 11    ~ if~ '1Mffl (fJ lllt $1J                                   24

                 12    ~I!                                                         25

                 13    fi·ilR~tlcA(fJl!*~~~iiE                                     27

                 14    *-~~tlcA{~.@.~~                                             28

                 15    ~mJtt-zt;'5.Jt                                              28

\                16    -*~!AJ(t,J~J!                                               29

l                17    im~                                                         30

                 18    Ric•.'ii                                                    31

                 19     - ~~~                                                      31


                 llfHI= {fi.l!R ~tlcA ~ ffl H                                      35
    Case 2:19-bk-24804-VZ       Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39    Desc
                                 Main Document    Page 31 of 70




•




        B~         2016~       J.J     B



        w *?~ffiffl~ffi~*MftMff~fr~~ftcft~*~>fr~~~cr•~
             ~~n>@~~~Mff~C?~>ftm0if.lc~~-jifr~A>~*~~l5ft
             #~M~~#•W*~~~~~fr~A.~ffl<~$A~~*1Jmfr~~ft                                       '
             ~> c~rtm•"*~~~~">, r201s~ J.J s•:1-.
        ~    ~-F-~fr~A&~~fr~A~~t-~*~~ffi~A~&A#, ~~­
             ~~~fr~~~.~-~-~~. ~n~•~*~~m~~ffi~*~~~
             ~-~.~~~r*~*~· ~~~~~~.




        1    ~3{$)-~
             1.1   jE'.>(


                   ~~~..trxJ3~11~, **~~ <~fi!i~~~ffl#> ri£x**11:&
                   i£$A~~r*3l:
                   -~Ji0if.J               @~mfrtU:~~~~~tr~-~~A~1*,
                                           ~~,fj"~~~~-ftMlfr~~~~~
                                           1*~A±                                           ,.
                   *~~                     **~~~
                                                                                              '
                                                                                           ....
                   M~Hl'e'                 m~ffl~m~ff~ttm~~~&~~~<•~
                                           ff.t ffl~) ' <,J~:/<) *11 (}jy.~rnt-~»
                   i¥.~A                   ~~~mfr~A~§MA~t:,•~~~'e'~
                                           t:~::f~~~~lifrtl(A~~A~~ftMllfR~11:               ..'
                                           13-t, ~tiA~t{,Jf¥.~A
                   tfj·ji~                 *jifr"*A~~frtl(A~~-Ftfi.~ji~.~
                                           ;fit5:.t~ @-1f 5mfrtl(A ~ 13-tffll ~
                                                                                             -
                                                                                             '
                                                                                             ~
                   ~~~~~      ~lifr"*A N~~~~~fr"*A~*~~~fr"*A                                 ..
                                                                                             ~

                                                                                             :.
                                                                                              ~




                   0 .!fZ m~ ifl"ffi       afflr~•mWu~~0.!fm~ifl"ffi.                         1
                                           (a) ~*~ifl"fil~~~a0~~fil~~~m
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                 Desc
                         Main Document    Page 32 of 70




                                       ~a. m~*~*a~«s•ra~•
                                       ~ma~nT~~aa~ . ~~fil~r
                                       ~~~aaa~fil~~am1¥.J~•~~
                                       ~1¥1~~•; ~*aew~~~aa,
                                       *~rraw~a. m•~a~•~~A
                                       ~~~~lfHl~IY-J q:i faJffiitjJo
                                 (b)   ~..t(a),tim~~1f~fil~~;,~IY-JMFIY-J
                                       0~m~~m. m•~*tkA~~m1f
                                       ffi~~~-,~A&mMz.ffi~~--
                                       jEO
                                 (c)   ~ffl~~B.ml-~~1.f~-~:
                                       (i)     ~!1b~(a)~IY-J1f~lll:~, ~:Jg~~
                                               ?}Dez.§~, ~~ B:fa.71f~*tkA
                                               ~#~~7i-~nffi10B:~~mtk
                                               z. § 1¥1, ~~ B:fa.71f~~fflffi a.20
                                               9kz.B;
                                       (ii)    :tm*•~-ftBMF, ~~~~?}Jez.
                                               § 1¥1,   ~~   B;/9ieJl~tr~ffllY-Jfl't
                                               faJ~ ilJ8~J/ilY-J BWL ~~~-li~tk
                                               AiA;/91f ~,~Iffi-~ 0~$~~
                                               m, ?qujEJ§1¥.J0~ma~ma~~
                                               B~ 6 ~ J:J ~ j$.JiiJ ffl -=f ~~7i-ftGz.
                                               § 1¥1: ~;19i!tkz. § ~, ~ma~
                                                                 *
                                               1f~~ffl ffi 8.20 z. B:
                                       (iii) *11J.i$(~jEl¥J~{tB1.f~ 0


                                 ~ff~A±W., •m••dfaJ·-~~-A
                                 ±d~~A±~~1¥JffWA±, ••••oo•
                                 -~-A±~~~~-=fffWffi=nlY-JffWA
                                 ±o~~~~~ . ~.ml~ffi-=f1f~~tkmff-
                                 ~~-0~~tr7~m,W~-~~~-0~
                                 ~;/9-ltli~tkA~~ll*n
                                 ~a~mFA1¥.J13~J:J~~rr~I;/9§~,@
                                 1f~~tk(d~~~§~0~)~tr~~-~
                                 §




                                 1il:~ 3 J:J   31 B, 6 J:J 30 B, 9 J:J 30 B~ 12
Case 2:19-bk-24804-VZ         Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39            Desc
                               Main Document    Page 33 of 70




                                       13 31 B

              ~ii·~-                   Aflffi 7.1*Jilt-ra<.1*5l
              ~iiff~A                  fl~*~a<J~iiff~A, ~~N&Mff~<~
                                       it&) 1f lJ 0 ~ 9l;1t!tHf#

              fit£15"~A                M8.16 *M}Ea<JfHJ:a<J~iJ::nU e.20 •ne
                                       }Ea<]lfKfflaMa<JiJ(~A
              ffj ft&~ i,5(            m~~15"~A~Wa<J,~*15"~~~~m~~
                                       a<J~~*~a<.115"~~})(, *•ffl~ffl~-r~
                                       ~~iaffl.~~jt~!Hc.

              ~$1J                    m~MWfl~~a~~9l~~,~ffl~~~~
                                      ;1tBm~~~9l~~Wff~}E~-A±~~#
                                      ff~a<Jano~-~A±Wfl~ - ~A±a<Js
                                      Jtzn+(so%)9JGJ!$fl:&~~~JR~eJGJRa
                                      111, RP filliA:fa.JfiJ~~ J§#Wff~tMa o "~
                                      ~", "~$tJ-~"~$1JA"filZ1'Fffifillfiff o
              ~tf-MfiiJ               -~r<H~*)~-~tf-BM,~~~r$
                                      -1'~it BMz.J§a<J""f-B ~M~, ~gtffi-                           J

                                      1'~tf-WHiiJ, ~~rff ~&15"~a<JR1t.1Lz. B
              ~tf-BM                  *~i$l~WJ§~~a<J12i331B~<~r1f
                                      ~15"~a<J·~~tf-M~)ff~*~•~fift
                                      a<JBM                                                      ...•
                                                                                                  ,r

                                                                                                 )
              -~~~A                   ff~15"~a<J-~15"~A, ~*aftMff$
                                       <'.Tilt) 1fl!l&0AJ~jtfi,ff#
             ~M                       15"~Ar~m15"~~a<J~M, ~mJtiA•ili
                                      ~~,~~ili~~~~jt~~~15"~~Wff                                  ...
                                                                                                   C

                                      a<.1mff;1tB~~~~M,~~jt~~a~
                                      ••~~"Fa<.1s•~}Ea<Ja~a<.111'tffi: w~
                                                                                                   t.
             a~11'tffi
                                      15"~~~M~§~Jt~~F~ffi~a<J~ffi~                                 a!
                                      ~B.~Jt0~ITT~11'tffiili~ , Hffi~F~
                                      a<J~A~~W~15"~mfla<JJt~~ii, ~m                                ;
                                      ffl*-i,5(•8·a<J·}E~~7t~.~fl~·
                                      aM a<J fl ~I 15"~A l2sl ~ AJ ~ St~ a<J 7t JIB RP~           1
                                                                                                  '
Case 2:19-bk-24804-VZ     Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                           Main Document    Page 34 of 70




              iA!ttlli Mffi        gtff-~tkA, jtJAJ~~fl~tkiAtltA<JlliM~
                                   ~.~~~~B~$d$~~~lliM
              iA*iliMffi~~         ~ff-~tkA, jtiA~iliMa~~*iliMA<J$
                                   ~
              A±                   ffiffW~A~~1*<~MffW*~'~g~
                                   ~, ooaiaM•n,Dfrd~~&~~
                                   1*)



              ~~lliMffi            ~ff-~tkA,jtJAJ~m~tk~~-~A<Jlli
                                   M~ll!



              ~~~~A               *4~tkA~jtffW~~nA<Jff~A~,•
                                  ·'~*'~~,~~,~~,§~~'~
                                  tkAd~I. ~ff-~~--~ff-~~~
                                  m~ffl~~~~~~~


              1t~,tWIJ B          m•4~tkA~;(p ffltl~tt-nI~F~~~m~
                                  tkA1JllA~IJ&~tkffl BM


             •~                   mm•m~rn~aMm~&tt•s•M•m
                                  •m~jt~amm~ffl&M%~A<Ja~,m
                                  .,ffi~~~&&MttM~tt-c§M@~
                                  ~r~ffiffi,ffl~~,~#&~ff~&,           ~
                                  ~-,~~,dffWjt~-~,filtt,tt•
                                  ~iA~~m~,mtt, •m,tt•,•~,
                                  m~~ffi~)~&rn~~~fflm~,$~
                                  ~, 1Sft11i:i•m~~J.~,

             •a§A<J*~             rn~m~tk(dffW~WAd~~~~A)
                                  ~-ff~R,Mm~-~~~ff~~~§A<J
                                  ~~~#~A<J. ~M~~~~~A<Jff-~A
                                  ~1*·*~•~tk~~
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39       Desc
                         Main Document    Page 35 of 70




                                ••ft.*ffll't,J •• (d~~~~) , ~~
                                ~~tk~*~*tkA<~~ffW~~n)~
                                ~(f]A~



                                (a)   Al~3(t,J B}l§m 3 ml~, -1f3ffi:~tkAtk
                                      }E~-M•-t~JVUaJ 1't,J ;
                                ~     ~~~M-,-lf~*tkA?Jc}E•*M
                                      OOl't,J, ffl~~••*MOO~-~B ,ffl
                                      -ffWtt~"F•*MfaJ~~fflM*~;
                                (c)   100%89 kl iAtti: tli m'1i B•ftm-r Jlf*
                                      ftm~ § dffl t;J,x{-t1f~~tk89:ffx;
                                ffi±~~~~-~~~*~~,AI~~,
                                x~~~,~~~#~~~~rrftm.~m
                                @~IS!i-r *•~-* (FF Global Holdings
                                                .0
                                ~ .),~•~•<*a••~~Mtt<*
                                . ) ~~li*ffl)


             Nmt1c•~~~          A~ffi 4.6 *M-r89*51..

             Nm~§               ~~*tkn~doo~~rrl't,Jft•~§, ~m
                                @~~-rt;J,a~,ffl~,~~ffl,~~~,
                                M~,~~~·~-~~ft~l't,Jm~~ffM
                                ~A~~d~B~~~ff(f(Jftm&ffl~~~
                                ~~J~                                                      ••
                                                                                          ...
                                                                                            s
             Mftji~§            ~~*tkm~*~~doo~~rrttftml't,J*
                                ffl~~~~rrl't,Jftm
             If'FB              N~£M~,£M*d~m~}E~fiB~*
                                l't,J@ffI fF B                                            ...
                                                                                           I




             1f!S&~tk           --~*~~-~l't,J1f!S&~tk~~t•ttffl
                                ~ffi~*~ftmW~~tk~~<~m~tk)                              ~



             1fMi~tkA           ~~~tkl't,J~!S&~tkA
                                                                                      j
                                                                                      I

                                                                                          ....
             ~IE                m~~A~~~m;            •*~~w~.         ~m~
                                ~rra~,ffln~~rra~&~~-~~~                               ~
                                                                                      '4
Case 2:19-bk-24804-VZ           Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39          Desc
                                 Main Document    Page 36 of 70




                                         ~§~~ 1¥J~ ~~~ffi~ ~ma*~~zm
                                         ~~o




                                         (a)   -ff3m~1*.A•J§- ~ftt?!tffitJnA~tkA
                                                :bOA1f~~tkz B:
                                         ~     -~~1*A•J§-~m~•1f*tkA~
                                                :ho Jt-t.\fii tl:i m@i l¥J if ?JL:




         1.2   ~~jj, ~§,            *~fll!Jft#l¥Jtl!.&7i-£tlffi*#J.t5(1¥J~1f,   ~§,   *
               ~*1ijtftt:o

               tl!.&-x cp 1¥J1t-tfeJ t¥J , m~t)j{ll'JfeJ, m.&- ;1c1¥J , mtr-~Jftlat¥J
               24 1J,lt-J   0




               ~       *-~~.&1¥Jff~~ff,fil~dJt~MMffiffM%~1¥J~8 ,
                       fil~dJt~m~ . ~m~*' ~r~~~ffi,~-~ , ~~
                       fj]~~~~o


               ~)      ~~~~~~•~*· ~*-~~~ff~a~•~*ey~fi
                       -itdJflrrl¥J BM19~~IfFB , .!i!tl~JJ!a,Jd~*~tE~BM
                       zJ§ 1¥J~ -,t- I fF Brr-ftdJI ff     o
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39          Desc
                          Main Document    Page 37 of 70




        2.2 =*1f ~li~tk a<J § a<J ~M~ cp ~ f£Yf £Ji*1f=~ iJUl a<J:tn~ !?J..&:!i~
            ~9ffi~ma<J£Ji~-.~-r~~~~*M@A1f§*~Ji~~
            l¥J ~~J£tr JR~~tim, l?J.~&m At~ift'fitJf@HR~~~ § ~, ii
            M&m~•&•~~~-~l?J.m•~*,MW~~1f~~tkMf=~
            *M*•·~~~~~•~••M*·*1f~~tka<J&gmm~~
            ~tim: t:2:mw~i ~~T~.&W~: &•~~<!?J.~~~mm~
            ~~a<J~gffim~~).•il~tkA1f~~~~~~£1fm~tka<J
            ~•mm.


        2.3   1f~~tka<J~~,i"t~ttffl7'fffil~JJ~f&tiMff~tt:tk~~ <1t~
              ~:tk)".*il~tkA~~~~~~£1f~~tka<J~~.


        2.4   1f~~tk~~:lllHtatl:~1"?lt <Ai**&tl:!?J.Iiffi~m~~) , 9l1fil
              ~tkA~~~~a<J.§. riiffifril$(ffl.l.$f11.7'11.~~~ma<J~-ftBi&ao


        2.5   1f!Sfl~tk 13 g~jA.Jffl~£z. B®~.ll, ~tkM~~~--~!IJ B~
              ~<5)~.@~~•il~tkA~~~~. ~tkM~~~*-~•                                           ••
              f£*il~tkA~~#&~•1f~~tkA~~~~'~tkM~~N~
              *-~.
                                                                                          .J

                                                                                          .
                                                                                          'I




                                                                                           •
Case 2:19-bk-24804-VZ     Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                 Desc
                           Main Document    Page 38 of 70




               ~  : ~ttffi1Z*ffiffi7J ft) o -fflffi,g-iJcA.iAit ti:! !1£ilJ!~ A~ ffi soo
               7Jft<*~= ffiffi7Jft), ~1f~,g-tkAlli•~*~*~~~~
                (~~,g-tkA~M»m~~~iA~lli·ilJ!~m. ~,g-tkA~~ffi-
               jffi,g-i:kA£lli~lli·Jffi~. ~Jffi~~~~zB®S~I~B~.~
               t1:1•JM~m~*~t1:1••~-~tt•tt~•jffi,g-tkAm~~~*,g-
               tk~~*~~~F . •jffi,g-tkA~a~rr£t1:1jffi~~rr~~o


         3.2   -ffjj,g-i:kA~ffi~~ll,g-tk1tHi•~ § ~~-·~fRJ~lifti:kA£lli
                t1:1•jffi~,«~•~m,g-tkA, ~oo•~~fttkA&~m•~11,g-
               tkA~*Milim~.~ffim~~§m~~•~.~~iA•lli•oo~
                                   ~oo•••&~m~••s~
               -wtJ <4:2:1) 1t£1J*Mt1:1• 9jffi,g-tkAJffi~~IS!i-%tkAtti:Mlli•~,
                                           o




               ~~~•••~&. ~. ~oo•,~~-~~*tkA•Mt1:1•zn.
               ~~-%$~~~0~~.~n~~.

               ~~-~~-%-tkA~affi~*AAlli •. H~-~lli-~m~o
         3.3   ~~~*~~'31f~~ .   a~•Mra1~.tl:z am. -tfll-%-tkA~sz~
               ~~*-%tkAtl:! •. ~~s~mffiOO~§o


        3.4    -%-tkA~lli mmt<J~, 9Jffi-%tkA1fa (@;1c~*) -tEili.itlM B
               mOOtEfiiJ~oo. ~~~*tkAfM:mSZtttllim, #(i)[R]fl°~*tkx11
               ~Mm~•. ·~~§~Mllim~MB~~~~#BOOM~,ffi§
               ~x••~•B7J1tz*~•oo•ffi<••~~~~--~~~~ •
               .Pltl ~J:J&~tit) , ~&(ii)fRJ1f~-%tk~td-1fll-%tkA::t1-f 1251 fRJ~
               -%tkA~~x•~~~~~ffi~I~ffi~~£~oo~~*x<~m
               @~m~-W~)o-%tkAx#OOtt~•~~~~-~~-%tkAOO
               ili•o-tfjffi-%i:kA1fa~ffi~~~~~. 5~$1td~W~~•ffi.
               ~**tkA*~a~+~~~I~B~~mllimdx#~~ffi~~
               ~•oo•~.a~•~•lffi*tkAd1fmfttk~~*1fOO~~«~
               ~ff~T.9llfttkA1fa<@~~*)a~~=+~~~I~B
               ~mzBm*=~:ro:iT-t.md~J9i~r~=
               w     ~*~*tkAfRJ1f~-%tkx#ffi~~~iAtttmm~20%~m
                     ~•.m~•llfttkA~a~ffi~~~~~. R~~1td~
                     $~~·~;

               (b)   *~- -m&r~;rr~. ~~~*tkA~-N~1f~fttk~fti:kA,
                     1f~-%tk~~,g-tkA~~-~~~. ~*~~~~~.~~
                     -%1:kAS-~~~~tr~, ~~~~§00.
     Case 2:19-bk-24804-VZ Doc 514 Filed 04/03/20 Entered 04/03/20
             •)(,J,ID~A~Y)(,J,~~~~)(,J,~~·~-·~-~~*ma            (aj00:41:39                  Desc
                            Main Document    Page 39 of 70
                         :y)(,J,~lJ~•~i:ff.:f Y~~~- ':p}:Z(*
r           ~¥B••.:fY•~~)(,J,~~·-~~~¥ ··~-~~-
            Y)(,J,~*~~~ ·-~~~~-~~~W·~-~¥BM~
            ~~~'*~Y)(,J,~~-~ ·~••m~~~Y)(,J,~¥~~-                                 (aj
•
                                                                              :±~rl
            ~mw~·~•~¥•)(,J,~~•~&'¥~~a~w~ ,~••w
..
j           ~~~-~~~w~~~w~~•~M'if&~~m•N~w~~
            •'&~~w~~•~'*~~~YW~ita•ww~~•~m~•
            ~~~tli~~~~~•~Y)(,J,~~-·~~U~•~•~¥BW~
           ·~Jf~~w~-~-NiUk¥¥f1*~•N-:?illW•N~~*~tF*
t                                                               ~~tlil91~~ Y)(,J,~¥.4
                                                                                       g·v


~
••
                              ·~*¥B~Y)(,J,~~&±&~~~~*&
            ~il&~.ifi:W:Pr*~~~Y)(,J,~~-.g~ '-J.f~-Jt~•~&~~ ~·v
                                     il&~~~#*~~~YW~*•.g'W
                         ·~*¥B~Y)(,J,~~&±&~~~~*&
            ~~q~~4-1RW~~~Y)(,J,~~-.g~ '-1.f~-·~-~fu'~~ £ ·v
                                ~.f#if~4-1R~~~~YW~~-.g~
                                    ·y)(,J,~~-.g'W~)(,J,~l91·'*~~-~0~
            ~Jf-<.,...,,..~=-.4-.-)--e=~-=a~i£~N-N~%Y)(,J,~ ~&'*'i!!tdlJ ~~* A~YW~$~   z·v
                                              ·y)(,J,~it-~¥J,~l)g·*fy;           (q)

                                           :~m~•~~•~*m~**                        (aj

                                                :#* ~~ -f-lf~YW~~-.g'W ~ ·v
                                               ~&~~~#~~~lf~Y)(,J,~~-.g'W
1
                                                                  if&ll:Ui~~¥J-~llll-        t

                     ·w~•~,~~m~~4"l~~~~      ·vw~~~~)(,J,~*
            ~~dIJ§'~.fff¥-lt•~~*li~1f~-~MY)(,J,~~:i-¥Y)(,J,~~                          9·£

                            y~q:y)(,J,~~~~•#*:?Wllf ~ g(~~~~
                                    0


            )(,J,~**~~~ij~Jt~i} 'fii~~-Y)(,J,~if-~W¥•MS{~                              g·£
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 40 of 70




              ~     ~tt,W~#••m•m~, •rrm••~mm~IWa•~
                    §<I•d~rt~•§IW*~), lli~,~~d~~~n~
                    ~•••m•J?Ji §;
              ~1    ~~~a•A•*•rra•~§, •••rrrt~a•~§
                    <Jl~dlilM~~ § IW*~) ;
              ~     I.dliltt~•§IW*~•~' ffA,.£,~~,W~~
                    ~•*•,~~,ffi~®~~ffl*x~.&~~, ~•~•~
                    ~~,~~,~il*~•F,d-~7~*~•Ftf'l¥Jffi~
                    UA, m•••••~~~fflMA~•mm~IW20%;
              oo    ~•rr,M~•~•a•~§•~•~*~A~~•~•m
                    ~IWM~tt~M<M~~fflM13~~), ~~~~~~~
                    UIWMtttt~M*,~~M~tt~•·~~~fflMA~-lli
                    maiW 20%;
              ~)    M••m•*~IW~~, #~-~~~•m•*~IW··~
                    ~~••, rr~~~*~~•m•*~IWmfla~, a~,
                    §~,~~-N•*~' ~.&~~~*~*~*~A~~­
                    *r~3F*~Mt=IWtEfPJff~:
              c~    ~~m*~~~IWmm.&~~~J?Ji•rr~~-•~m•r~
                    .IXI.~ a<Jmt:~tt• t=;



              Ci)   ~~~li*~IW~SlffJI.#~~@ff~?, (RJ•rr£lli7e-=fi1<
                    •~?a<Jtt~m~~~~m~, ~~~~A-~IWilim,a
                    -~A,~IN-~§F~IW~J?Ji®fl~~~~~a<JfffPJ~
                    ~~~' #~A··~?:

              Ck)   Jflrrff~~~IWiEW5l*, -eimx1tffi s.1 ~tf'm.&IWffx
                    ~~m, #~~nd~mffiMa<JSl*~dfl~mm~~~•;
              0)    MVlil~~A~tEM~andff~~~s~•iEM*~Ax
                    ttlWmff~J?Ji, xtt•m~ff~~~xtt.mn~~,•~
                    ~~AS~~··~~A••~~IWx#5l*:
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39      Desc
                         Main Document    Page 41 of 70




                    ~tkA*ift-m 1*!iltliA'3*~~1*$1i"";fflfflffi 11 .2 *S~~f$
                    1fa<J~~;                                                         ,.

              (n)   ;fflffl*~~a<J*~~~tkA•W~~<1f~~tk~~~Aft
                    !llft~~-St&'.~19B~xrr~~A~w 7 ~ftc) :
                                                                                     •
              (o)   Ji-OO*~~~AiA19xrr1f~~tka<J$~W~~~~~§a<J~
                    I,~~ft~<~m~-ft~),M~~~,~~~~A~                                     ,.
                                                                                     ::
                    ~~~A~, *~A~~~~·~~~Aa<J*~1i"", @~~
                                                                                     •
                    Ji-00 (f(J*~~,~~*-lf a<J;

              (p)   ~~~~~~~Mffl~~~~A±(f(J~~~. ~ffm~tk~
                    ~~~~A±~~~~~~~. •mm~~~~.m:

              (q)   ~~,~tr~M~*rff~~tk~ff~~tkMF(f(JW~~#
                    ~. ~~z..~~ftlc~:

              (r)   ;fflffl*~~tkAa<J~~~~.~~,tr~#~tr~tr~*ffi
                    4.5 *-tf<Jttn~~xrr-OEJtt:~!Sfl~tk~~m~,~~~§(f(J~~,
                    x#~;ifd!, #~ltt~3R1f~~tk:

              (s)   ~~§m~tka<J~••m~~~~~••m:
              (t)   ~fflffi 2.5*~*ff~~tka<JM~:
              (u)   ~~~-~~<~m@~~r~tk~~~&*~~)~*a<J
                    ~rffm~tk&•a§a<J*~&~~~~a<J~~,~~, ~                                ..'
                    •,ttffl~(f(J*m,~m,~-~~;                                           '
                                                                                      (




        ti-~-~~~
              (v)   *~lslftll!JJa<J~B-Ko                                             ;j


        4.6   •~~tkA<a•~~tkAiA~~~(f(J~~r)S~~-~mn
                                                                                     .
               CS) ~-~ffi.JvUfltiM~--1,Q~ <"tiMt#cji~!,Q~") , ;Jtlfl,
              ~~ffl§m~tkA§a~w2A.«%~§m~tkA1fa~•1A,                                     •
              -~~tkA1fa~m1A, lfl00ffl1f~~tkA1fa••1Ao~M                                E
              ~-~!,Q~~~~~@mn*z~~~~-~ti--~1i""~~i1o
                                                                                      ~
        4.7   *ii~tkArr-ftffi 4.s *a<Ja~i~an. #fl:iliWJr1J~a<J~•llu.
              mr§ mtim~••~~*~~i1=
                                                                                      •
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 42 of 70




        4.8   ~m1t1*A:f~ff~tk•*· :f~~~~~1t1*£19~1i !;A&~~1t
              1*£19~**11•*~•~~~~. :f•~m•~§~~•.m~a~
              ~~~~~~~1t1*ff•~~-~~m*tk~m~~~~ . ~~!;A
              ff~~~Tffi~~~tk~m~~ff~, ~~~~Tfl~*1*89$~
              •rrm~,@*~~~~~~~~~~~*·




         5.1 fllSll*1*S~ ~jfd§.!§~ m*tk ~ 1£:rr.~~~mflliu,JHf ~ <:if',tg
             ffiflm*tkA~~~~•*~), ,tgm@:fmr~~, ~~,~rr,
             ~~,~-,~filA~~frA~fi.!;A&d:rr.£19~~-*'@~~
             *1*S~~ffl£19 ••liuMff~£19Affi~•fflttA~•wm•A91%,
             a~n~~. ~•~*1*AffiMA9••*~,~~1ttksad:rr.~
             ~~~MMV~*tkA: fl~~tkAS~fi~ffl~~m~tk£19~~,
             •~,M~,~••ffl~£19•ffl,-fgffi@:fmr:mfl~m•~§
             £19frffi,~•,~~,~g,w~w~~~~~,$rr,W~&~
             ~ffi=~•m.~m~tk~~M**~~*rr•,~m*tkzM*
             *~»-•~•m,1ttkA*~,m•~•~~~~~•m,~•ff
             ~-, il~Ot-ffflH1~fl!I&*1*i&~~~t.m&~~-ffl, iJfi'l.*11#~
              ., 11•••·
              V~1t1*A~~~g£19-fi83.ffl,,tgm~~~I~M~~M*11
              ~~, ffl.~0~~~-ffl, ~~ ' ~-,~~~*'~ffi-ffl&
              ~~~~•m,••~~••m•~~OO,b0fflB~~~~~~
              ili   0
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39       Desc
                          Main Document    Page 43 of 70




        6.1   -ftllfitkA15Y~fi~fitkA<J.±:•lf~*tfi.~*X 13 a1¥.J.±:•#~*tfi.~
              *XffW~-~1¥.J.±··~*tfi.. ~~mfitkl¥.J~X~4ffmfitkl¥.J
              ~rr~•~~~.~~*~1¥.1mn11~m. •~fitkA~ft~ew
              fitkA&~ft-~ffW*~l¥.IHreJ , ~$Mz§A<Jfi~•tt•&~
              13 !t*'JMl¥.JY!icf.t~ic.~o


        6.2   IS!Rltrffi 6.3   *A<:IX*z~I-. -ftli*tkA~S~Jffl'f'E!il~JfHt-J~
              ~-~~~-~~~c~-~~~~~-ffl~H,-ft~*tkA~a
              affl•~~ft~•§rr~~~*~~). ~'f'~~41I~*tk•-
              ~ttM~A<JM**~·•~fitkAS~~•ttw•tt~~~**ft·
              -~fitkA15Y§&H~fi~fitkAm~ff~*tk•lla**91¥.l*
              ~*rr*ft~'f'M<.tlt~~ffi*ll~*•ll)*~•ttA<JM**ft,
              #~~m~M*ffl~A<:l*~tt~~fttto


        6.3   -ftllfitkA$~ ~ "fHreJ, *'J4#~-!-ffmfitkA£~-ei"*"f1~ p;J
              WA<:l*ft=
              ~      13-~~~B&, ~•*lll¥.l*llBFo~~-fitkA~~•
                    ~*ft, p;J9-eiMru.t.-•ll~~fitkA<:l*~•ttl¥.IM*ffl
                    ,mM•: &(ii)l:-•ll~~/lli~/~Il¥.Jfi~!!Ji § A<J,~!'ett
                    ~~.~ff~n~~~. ·~*ll*915Y~~T·~~~B                                    ...
                    ~.tltmffi=-t-•ll BA<Jfflft:
              (b)   131t?x~ttlB~. Tffi            6.2   *-~•ll~~1l's-$1J4#£~
                    liiJH, £~~ll1l'e-,            p;J~'§Ml:- •ll~~tlli~t~IA<J
                    fi~:g;I § 1¥.J,~tett-m~   0




        1.1   .a*tkM~ip;J, ff1Sflfitkl5Y*t1!~~ "fffi 1.2 *tt•1¥.J•~m c"~
              ••~m">.~••~m~~~*tk~M••11*tkA,15Y§~
              •llffi#, 13-~~~B*Mtt•. K~"f-Bffi~llfflliiJBMA<J
              ~-B~-~ttm••· #~.tlt-m, ~~fflliiJBAAl¥.J,.*ffl"f
              -~BM . •M~*ff~~~§~-~~~BzFos~I~Bp;J~                                      I
                                                                                       >
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39     Desc
                         Main Document    Page 44 of 70




        7.2   ~:i:fflllJI El 1t~~IU B7fMiiti&, H:~:i:ff.WHaJ rtil, ~1f~li*
              tk~~~•w•~~~~. ••tti&2%o




         8.1 1f!Sll*tk~ti•itt~~1fm*tkh\~IiimMFflr~~~i&Ato!Si
             *~~ffi~~~1fm*tk~ffl<~MfflllA~fflll'1)~~#1f~
             *tkB~I~ § ~J:i.t~ffl C:tul1f) J§~~l!io


        8.2   1£ff.WHaJ ~, *1f ~*tkS El ~1fm*tkAi,Uti:~ii!l~~i!J~
              ~a&•~s~~za~•«*~1fm*tkAdm~~~1fm*
              tkA*~-~~~~~~fflMi&a•tt-~ffiMi&A<~~m*tk
              x~~~:i:~.s@~mffi~m*tkA*tr~#.#r1t~N•~
              §Mm~•*~~~~~~J§~1fm*tkA)o
              «*~1f~*tkA•~~~~aca)~it•~~~:a=«*~
              1fm*tkA~ttt•:i: x 1.s% x it,@3~1it365:
              ~oo~~m*tkAft~~~i&ACQ)~it-~~~: Q=~OO~
              ~ISl{*fkA~tti'.-'.i: X 7.2% X TI",@-J~li/3650

              ~~.ffi-~n-•~~~"~m*tkA~•ti•~~zB<*)&
              ~*~~~~#·~~~i&~zB<~*)": J§--~it-~li
              ~"~-~~~~#ft~~~i&AzB<*)~*~~~~#·~
              ~~i&AzB<~*)"o
        a.3   riim~ § M~1u;m <~MtlfifJUMdmM•.u:) , *~m*tkM
              ~~-C~M~ft~MdmM•.u:)zB~~-*tkA*~i&A
               <~MffiM~~i&Adml!ii&~)o*~*tkA~~~~*1f~*
              tk~:i:~mf'=~md~~~*tkA~-~~~n~*tr*~oi&A
              ~rfif~~*~B&10~I~Brtil@*~*tkAffi~~ff~~
               <~1f) :i:{-t~ ~*tkA o
Case 2:19-bk-24804-VZ      Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                            Main Document    Page 45 of 70




        8.4   ~ jj"jqj.,
                       *1f ~l~1*T?i~WHMN:mi&it~JJ\1.Fo~?¥~WH&* m
              @~WN:m~§~~tt~ili~~i&AFP~- ~-#~-; i&A*~
                                                                                     ,.,
              ft, ~1f@#*#l¥J~~-~~1¥J. ~a«~&1f~~1*A*~'                                r
              ffiM!ffl~i&Aa•*~l¥J£~~.«~~~tr$*~1*A~#~~                                '
              ff~~o

        8.5   {t~81f~l~tkA1¥JffiM!ffl~i&A, ffiitc 7.5%/~, itc*1iJii5lffi
              8.2 ~itlt:1¥JffiM!ffl~i&Ao

        8.6   ffllii&A CSO) , ffi*iiJ}i$lffi 8.1 ~HfjE5(1¥JN:Mi&Am~«~a

              ••.&~~
              1f~~1*A~•wm•&ffiM!ffl~i&A,*~•1f~~tkA~~ili
                         1.2 %t~itlf:1¥JfflMfffljEi&A c•l1J) , si;Foaff~~
              1*A~lt ili MtJiz.J§ 1¥J~li.



        8.7   i&A*~Rt, ~tr•*~1*A@\;J.JJ\1.~1i"~*lc~ff1Himi&A, ~
              1*~1*A-!£iAY9~~!JQ.~1i"5:t*lcJ!~~~(fJ~~l-o N:Mi&A@itc
              !;J.~m&•tr*Ectt-~&*~~*£(19, !§~&~~*~) :

              ~)    a~«~a1fm~1*A~•m••*~&@#*tt(fJffiM~
                    ~!&§;


              (b)   ~.:JifSl;mt&1f~l~1*A~~~~«~a1f~~1*AW~*~
                    a1I~~tkA~tt(fJffiM~~i&A~c~1f),~ma1f~
                    ~1*A;/9~~~-"tfll~f*A~f-f(fJ'f~1/t C~ff) ;
                                                                                     ...
              (c)   !8if*~a1f!Il~1*A~tti:iliMli*~&~itc 7.2%/~ c•                     (
                    l1J) itjJA<JfflM!ffl~i&A;
                                                                                      •
                                                                                      .
                                                                                     ,'l
                                                                                     ••

                        w *~*~&ffm~tkA@•A<J&~i&A, ~&Iii&
                              §1¥] 8 % •


                        ~    ~~-~~tkA@•i¥JffltJii&A, ~ffllii&Al¥J
                             20%.

                        ~     ~~si;ma1f~~tkA@•i¥Jmlii&A, ~ ~•i&
                              AA<J 72 % •
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39           Desc
                          Main Document    Page 46 of 70




          8.8 ~tlG$tt§fl~tl-g-tkA~~~l±l 11tl!~ift~Ji.t;,t(fl~{V&~$1f£-=f
              7.5%, ~~i:p faJfJlfl~tl-g-tkA~~~l±l 11!ffi~1ft~Jitff:89~1-tt&
              ~$11£-=f 9%, 9!tl~l!$:$J-Ei3~FofJlfl°~tl-g-tkA*rJE. lHJG$tfJlfl°
              ~-g-tkAdi:rffiJfJlfl°~-g-tkA:$J-Et&~~JE~~~~l±l11tl!B9,~
              ~l!tffI,t-ru~FAafl°m-g--f*AirJE.



              ooa«$t•fl°~-g--f*A~~l±l•mr. ~m•fl°~-g-tkA~•~~
              ~t~.M1'11f F'lfll tf:i ,ti, c;ff~-g-tJc) ~~fl°B9~~-f*ff:t-f.t;n=~~
              Ji c~t~) fl°Rl*jtj;f1f£-=f- 10%a<J.lli:&mi¥J1~«$ttifl°Rl*tkA,
              Jf::f}*Efi¥fl~ic.~~:

                cb) a1JG$tti1f ~M-g--f*Ai,1.J~(f(J l±I M:i:tffI.W~~Jffl-tfli*tkA~
              *1ffI:$J-~U~t9t~li!;f1!£-=f 201Z,jcjfj(f(J 30 -tI ff= B pg, 9;Fot"§
              1fm-g--f*AffiJ1i~-tf~~~~'f*1J"Jt1-t~Ji c~t~) if~*jtj~;lt
              ~fl°(J(J~~'f*ffJt{t.;tz:~~Ji (~t~) 1f151*i3'.JfiiiBr;ffi.t-=f 5.04%
              89.lli:&mi~~tlG$tt"§1f~-g-tkA#:f}*mi~~ic.~~c~~itb~
              M¥Jl~ic.89H2::&~ff£-=f-~~1*ff:t1-t;n=~~Ji c~t~) 1fi51*jtjfiii
              a,t,~H2:*a<J 15.04%) : Jt il~mfJlif~t-g--f*A, ~~~, M~~
              ~~ft$tfJlfl°~-g-fkA(J(JtlG$tfilli*~&ffiAAt&~~ffl~l!irJE.>l
              1.r:

               Cc)  ~~~1tAAffiJ, *fl°~i-g-tJcNMit~tf:ilfx:ffl.(J(JJiJrfl°1lUi11!*
              jtjJli;&,-g--f*filffi~,a~•ftWil~ffl~N*jtj~~~ffl~~•
              ~~X#~~~~~tr89ftr~~.~~a~ffl.zB~301'If'f=B
              pgJ1li~~tlG$tfJl-g-tkA#3'}*~¥fl~ic.~~.#il~mfJl1f~*tk
              A,M~.,~~~~~ft$tt"§fl°m-g-tJcAa<J«$t&li*~&ffiM
              i&~~m~ffiir JE.>ltr:

                            *
              ~:nJlt-zv?iffliA,J:~mf*•l9i*8~~1ffl*-g--f*~i$(jtl 8.8 *~
              ~*14:~tr, tlG$tfJl-g--f*Afl°:&:   1r~*fl°m-g-tktfftr¥tlAA
                                                  Ca)
              ~~-~1r~~Jffl*~~~~:1r~Fo~~-~~.«$t•*1*Am
              ~,t-ffc.~&-=f~~l±IM&*~~~~ffiAAt&~z~a<Jcit•a,t~
              m~B?tffc$:$t) , ~tJl$?tEE~FAt"§fl°~*tkA1rJE: Cb) ttl
              fi!i!l±lfl°~tl*tk <~*~i$l 8.16 ~*~~1M) • tt1tfJl*tkA!f
              fif~tkFoffi~,t-~M~&-=f-~~l±IM&*~~~~ffiAAt&~z~(J(J
               Ci.t•a,t~m~ B?tffclfJI?t) , ~IHii!?tEE~FofJlfl°~i*tkA1rJE.
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 47 of 70




               ffl~~~~~.  ~~ru~m~*~A~§~~$-~*ffi· JRJ~~
               ~•, ~~~f'FJg~l!1~.@.Sl*A, ~~tlli1~.@.Sl* A•fflit7ir 5l
               *· ~~~*~A~~~*~-5l*ABff5l*·



        8.9    ~:1iJRJt:, *~~*~1tt-t1U'/t~EIWH#Hf,t~)Ef. mtt~Elt2:m
               &A7tiePJ•mrit 0.7 ~~>EtA.rr, •ru~*~A,s1j~iffi-~m                   I
               tA.ff
                  0




        8.10   it;'6~~1!1i*~At&@A~tti:ilimS!:JF~#ffiM~>E@JfR,
               ~~>E~~~~ffl~t&~<~~)JEiSmili~l!li*~·
                                                             •*~
        8.11   i:pfe]~~m*tkAt&@A~tti:ilimtM:JF~~ffiM~>E@JfR, •*~
               ~~>E~i:f=rfel~ffllii&~c~~)@S~ili~m*~·




        8.13   li}E~&ffMl!liniitil~tJJ~*5fJJ\1.m~. &*~AJ;:~JRJ~mPJ~
               ~m*&gMJ!li~~~-~*~A3~~*~~-~3tJJ\1.:JF•~*                            "I
               ~~~}E~.IJJ!Ul£tr,t~.                                               ,




        8.14   tfH@ <*~:it~~> Z.~>E, ~l!li*~:Jf~Fln~&~&.±:1*, ~*
               tkA;'9Nr~&~&5l*A, . *~A~§~A~. ~~F~~~~,s~                           \
               .>E, ~m*tk~~"ft~ft-":1i~;'9AtAt~t-ANr~&.*tk                        •
               A~~A-~~-~~. A:it~Nr~&-~~~--~rr.

                                                                                  -1.
                                                                                  l
        8.15   *&*~A~JJ!HlfPJ, -"ffli*~A~~~iJ:, mi1', liI~~Jff!ffi
               -~~A~:1i~~·~~~.@~-1fli*~A~~~:1il£tr~~~
                                                                                  '
                                                                                  Ill
Case 2:19-bk-24804-VZ     Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39         Desc
                           Main Document    Page 48 of 70




                 I~;,~ ct£~i..t(flfit%"f, ~~~i..tAd~10cnEfttHti..tA.lvt~
                 *ii~~A. E~*~~ffr~~~~~*· ~ffi-~*~A(fl~
                 *)o~*~~~~-~*·*&*~A~~~m.9ii*~A~
                 ffl±:zroi!~o


                 -fffiiJtti..t, .&i¥JI, W:I~~J1Affid• ~;ltft!rJJ:a:~IfffiiJ1f~*~
          8.16
                 A~A~rr~.       %~---~••oo•~.
                   c~m@~~r, ~~10cJJ"~rr~~~•).m.~•n~w~~•
                                                              ±~~d-$±:~~
                 ii~~A. #&tfii~~A-~~ffi~-. tfii~~A&~~ff~
                 Am~~--~~ffi,mfflfffiiJ~~. ~~~--~~~o@~r
                  ~"ftti..t, *ii~~A~ffl~~~~ffi~~-=
                 ~     tti..t~-1f1f~*~A~~J0cjj",@£~•tti..tA-~~-
                       i..t~-8*,A~-~Mi..t3••••~i..tA~NA•tti..t
                       A~~10cn, Ji!tl~~tti..t~;,h d




        8.17     ~!iff~~AS~*~~ffr1f~JE~~JR, Aifii~tkAS;r;*
                  CAMi..t~~AS*~m1f~~m~~~)-~~!iff*~A~tf
                 ii~~A~*~~ffi~~~~.~~-~*~~m1f~JE~~JR#
                 ~~1fm~~A.-~ffi~8d•8*<~•~A8*!iff)tti..t
                 JJ"~~*' A!iff*~AS~~1Hl1f~*~' tfii*~A~~~
                 tti..tffi~~,{ffiiJffl*,~*'~--ffl~ffi~o


        8.18     ii&*~~1;J.ejE(fl~~tti..tx~, At£~&1fRl~~~tlHl, ilirJf
                 ii~~&*~~-~M, ~ffl~m~~ii&**M~~~~•i..t.




        8.20     ~~~(i)fF~lH!i-g.~A(fl El~A~t:d••*~-~~t:: (ii){'!=~
                 W~-g.~A~~Ad•;it~m~-~-~-#~~~,m+~~,
Case 2:19-bk-24804-VZ     Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39               Desc
                           Main Document    Page 49 of 70




               fflft~~~1r'a-itt=: (iii)lHll*tkAtEfl~*tk~ l¥J~~Mt=~
               --A~~~~~~tr.~L~~m~ffl~~l¥J*tk~~~~~~                                              .
               Mif;!tkt¥J$m: Mfl~*tkA~~~w-•~mtk: Mflm*tk                                        f
                                                                                                .,
                                                                                                ~
               A~~ffi 8.16 *•il:~W«~. :a.olUflis&*tkA,cai!tko a~
               • .ftilf l¥Jm m~ , ffi Ci> 3i(iiip~rF !¥Ji!1:kl§Z~ Jffl :w:i "Fm~llrrr:

               (a)   ~f¥:tE*~AsJG~il:A~, !£if3i*tkAfii.l•, ~lfflffi 8.16
                     3iffi a.1a *l¥J~JE, ~1iis&*tkAa<Jaa•il:?f*~A:eJG                           i
                     ~il:A~"f.~~A:el~il:A~~~1im*tkA:tEfl~*1*
                     ~!¥J-~.~*3i*tkA*~7fii.l•. sJG~*~A~ffl-~
                     19fl~fi*tk891im*tkA!¥J, Y!U:ittJ,..\;J_ "f(b)~a<J~,¥:
                                                                                                -
               (b)    ~tkA~/!il~~~AJ§Z§~•*~n.~**3i*tkA~~
                      ~Jifr~··~Jfflffi 8.16 !j[ffi 8.18 *!¥J.}Etn.i:~ffi- :i1:

               (c)   ~:(Eif;!fk.m£~zB®90~I~B~-·3i*tkAfii.l~
                     a<J~ffiMm~. *~~L~•il:••••~~.~~M~~
                     •z.B:Jf~~ffl* a.20 *· *il*tkAS§~1ti!tkJiJi~
                     ··~ffia<Jtt•I~~~s~. £~B~L~Mm~~ZB,
                     flm*tkS§.:(u:J"f~~~i!tkA•~*~A~#mtkffi~
                     aat¥J«a~m.~~~~~~~mtk~~mtkA~ttt¥J~
                     ~~~. i!tkA~~*fl*tk~l¥J~~aa. #J§Z~~~~
                     ~i!tk~~o1:f~JEaa~ffi~i!tk~~~~~90B~ .                                        l
                     ~a~~~Wm*tk~fla<Jmm~i!ili~*i~•&gm~
                     !¥J~~"f, Wm*tkS§ !?JJi*~'•~•~S:t~~~i!tkA
                     ~#~a·~-.~WflL~MJE,:tEflm*tkMfla<J~ffl
                     ~~Ml¥1~*<M~~~-fl~*tk~M-fflM89X*,•
                     e••fl•m.~•@~~~~•w~•>~~•~~\;J_~
                     ML~aa~m~. •w•iffi*tkA~~•rr~M~~*W                                           ""
                                                                                                ~
                     ~*tkl¥1e*~a~. 9i!*tkAWa~~~~L~~M.                                           •
                     @WIS&*tkS§~i!tkA•£AW~•~•nt¥JttAffl«~
                     fil(~-~~MA~ffiff~~~~•tt), Mm~flm*tk
                     t¥JMmffi~. ~a~•m•~§W~~~•~~nffl~.                                           ~


                                                                                                ••

        8.21   ~*~i8l~fl~~?1r, tfiffi*tkA.3'f19Wm*tkA, 9lWWm*
               tkA~~;/9*iffi*tkA,@§~~~*tkA-~~-oWm*tkA
               ·~~9iffi*tkAl¥J.~~~;/9fl~*tkAMOO*Wm*tk£~!¥J
               ffl*~ffl,c~~••e: 9i!*tkAft~;/91im*tkA!¥J,~~~
               ~*iffi*1*AM00*fl~*tk~~l¥Jffl**ffl~is&•••e.@•
               ~~~~~~~*Wm*tkl¥1M~:el~~PI~~*flis&*1*!¥J~
               ;£~~0
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39          Desc
                         Main Document    Page 50 of 70




        9.1   -tfiifttkAi:iJ-B·~~fttkA:k~. *i:iJ:(£jtiAJ1~ia~a1, -B.ltffi
              a-t~~A:k~. :(£ffffl~~~. ~S~&m~15B~W~Wiifflo
              ~~ ,~ ~W:ili •Ii so%• PJ..t 1¥JfffflfttkA i:iJ PJ.iiii~Wii~ <!!ft
              ~~~).~*-tfiifttkA-B.fttkA:k~.-tfii*tkASZ£~ii
              fflZBFo~~r30B£ili~Wii~-B·~·:k~o


        9.2   ili/;ta<J~tkAzl!Jr!}EA~. ~tkA:k~1ii:iJ~~-B7f o ~*1b~
              ~~~•}E. ~wa~W:ili•~~%•~.t1¥J~t1<A•§~iift
              ~ili-~~~r!~A~.5*z~M~A~.~ffl~$~-~-tfii
              ~tkAW~:(£30B~N~£ili~W~~-B·:k~.~~·N~-B
              7fl¥J:k~. t.f~.~~liw•tw 50%!?JG~.ta<J~tJcA•13/lliiftl.t
              w•~z-r!}EA~o~tkA:k~i:iJ~*m~•~~,~~<~a
              ~~)~~~%~~tr. mn•~*m~•~~~att*.t~~~
              ~ft~Ai:iJ~~-jt~~tkAl¥J£.*Hjt£•i:iJ•jt~~~A~
              •o**•~~~~@~~ffl~W%~~~1*A~W-*ffi~ilil¥J
              ?R~. S~~~W~?R~o




        9.4   ~~A:k~~*11J-~aJHJfl•}EM~tkA-tfjii,'fi:iJ, ~tkA.jJl'fi:iJ,
              jt~.}E~Ma<J~tkA~--~-~~A~tl¥J•~<@*~-B7f
              ft~A:k~W-ffll¥J~tkA-tfiiWi:iJ,*tkA.~Wi:iJ,X~·~
              ~~a<J~tkA~-·~~~tkA~-~~W~). ~~-tfii~tkA
              ~l.t~~~~~~tkA:*=~$~1¥1-~C~··~~i:iJ:(£*~-BH
              ~tkA:k~W•ffl~tlcA-tfiiWi:iJa<J·~~)lii)~tr*?Ro


        9.5 5ttiffl*11>~1l}E, ~~~~~~~tkA*1JitJilfi:iJ, ~-~tkA~
            ··jt~*#l¥1mm. ~s~-ffl~•-~mm~•~~o~az
            *· :(£ffffl~1*A:k~.t-~•?Ra<J~~. ~~~A-tfiiWi:iJ~i:iJ
            W~l!ii.
Case 2:19-bk-24804-VZ           Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39             Desc
                                 Main Document    Page 51 of 70




    10   ~.tt~?Jt-

         ~.Lt

         10.1   1:Effi   2.5   *•5EB<JfttkMl!ft/m~z..n,j, ~~~~rttlfffiiJlHlf:z..n,j
                  <~Jr..-=f J:JtBM) , lHfifttkmz~•.1.t:

                (a)      *~fttkA~~,M~,~#,~fflfflg~~~,~~~·                                           l.
                         ~ftt'cA~-ffi- <ffi 8.15 *•}EB<J$tiJ:~~B<J~?'r) ;                           .
                                                                                                    \




                (b)      :i:-f*fttkAfs.J•~Jt;
                (c)      ffi   8.15  *~}E(J<J-ff~ft1*AB<J.±:i9Ji!tk C*tlfflffi   10.2   *B
                         ~ ill ffi (J{J-ff~ -fttkA B<Jil~S~J! ?'r ) ;

                (d)      *~~-ft1*z..-fttkAatB~A&~--5EB<Je~Aa~~
                         +:1e;

                (e)      *iffl*~iSl. ~mftt1c~~~rrfffiiJ~~.Hm~~~~~
                         B!£~I%.!$;
                (f)      ~~-fttk~fflffi~~~~,~~*~~~~~*~-ffi;
                (g)      *~iSl~}EB<J;Jt-fmMlt$EE        o




         ~~#&·                                                                                      ·~
         10.2   ~ff~ffi        10.1   *99.}E, 1:Elli~ 10.1(a)~ 10.1(c)(J{JtJmn,j, !£:i:             ·l.
                -f*~~~~~~tt-fttkA-!i~oofs.J•m, i:iT~~-fl~!£#~~R-fttk
                #~ili-~ffia<J-ff~-fttkA,~~~oofs.J•~~1:Em~1ttkA-~
                ~•.tt•#m30B~~~.1:E~-mr, ~~--~~tkAi!tk~
                $t~~~-ft1*A,@~~~~B<Jtt~~.-ff~-ft1*A&~~-~A


         ~-
                B~~~7;Jt*iffl*~iSl&ff~~iSlS~~~B9:i:8~~0


         10.3   ~*~iSl:'5~•~?'r, fttkAxtR~~lli~:lg~. ~~~~~fi1ttk•                                   i
                                                                                                    "J
                Jt~m•o
                                                                                                    j
         10.4   -~-fttkA~~fffiiJ;Jt-fm~tkAB<Jili~:Jg~~~o
         10.5   -~~~-fttlc&~•Jt. ~~~~ff~fffiiI~*.@~-=ffttk·*
                                                                                                     .I
Case 2:19-bk-24804-VZ       Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                  Desc
                             Main Document    Page 52 of 70




                1¥J~~M-,*~-~1¥J~~~~-,-g-~m~tE*~A~l¥J~E
                ffi~m1¥Jm~•*oV•-g-~ASfflffM.A, ~ntE~~~~­
                •*~Afflffm.A, #ffe~~ll't~*~-W~~l¥Jrr~c~m@
                ~mr~•~m~•)~fflV~-g-~AmeM•A. ~ff-n~ff
                fiiJ~~~ill:~~~lk.ll't~-~OO~i:. #~~lfAJit:3i*~A*iffl**
                ~fflffm•Al¥J~$~hom•Afflff*~*~~~~*~·*•
                *~11'$t*~A-tfJii!fi:iJ o
         1o.s m•A.mztll..rr*~1b1~~ts'-\!~1¥JJJ*, #-OE~~~i*~tE*~•~
              1¥JMm~.~#~m*~l¥Jffi~ffl*,X*~-ff~lk.M.1¥J?Jr~
              .ffl, #~fffiiJ~$~~*ffiMl¥Jffi*~~~-ffl~4~~1¥J~4
              ~ogff-ff~*~A.mzg~~~~*•1¥JghtE*~M~~m$~
              I ~FlJ\I.~% J:.t 1¥J-g--f*m~, @tE ~-ll't-03 i:iJ fffi~~FlJ\I.~% J:.t !J<J-g-~
              •~.~-A~-~~~ffl~~~i:iJ$t~l¥J·~~#ili~*9*1*
                -~.~#i:iJ~~~~~~~ffi~~~%J:.t~E*•*1*m~,@
                $~~.~~~B~g~*h~hili~*•*1*•~offfii1~·~
                §lk.~-fm*1*•~~·1¥J~A,fffiiJ~~~%J:.t~El¥J·~~&~
                -fmm~~i:iJ~~E~*tl<A, ~S~ffl*i#i~a~t¥J~~tE*1*A
                zfaJ~!co

        10.1 i1UJ~*J§, ~jf:AS~t;$1Jm,:*~' ~~-f*-g-tl<A~*'
             m,a1sa~~~~~mm**~~•*~· ~~~-~m*tk
                                                                                     ii!•
             ttffl~mo~1**1*AtE~ffe~~~~E*~•A*~-~rr~~
             dm•~ttffi, ~~~~m~~wm•*~~fffiiJ~-fmttfflx#.
             ~~-A~~*1*AE*~•~•*~~~-fmffl*m•,ttm•x
             #,*1*A~tE~~~-A~~OOn~~iliffl*~~z..FA15B~
             E*~·~~~OOn~~ili~~.~M~~~~-*•x#a<J~~
             #~~ -ff3i*~A-R~~-o




        11 .1 ~~-n~Stlt ~ ""fffi~X11f!Si*1*~-g-1*AffefflfffiiJJ!iff: ~ffl
              *i#iiSU~r ~JSi-g-~1¥JfffiiJ'ffi'JJi#iiSl~~-fmi#i~tl1Jtl¥J Bil*?Jr~~
              a<JfffiiJffl~, 1'F~tl~--/~iffl~.!A~d.!A!l!1Jta<JBli*Hr~~1¥Jff
              {iiJffl~.~~*1*1¥J~-'~*dffi~ffi~~a<Jff{iiJffl~.@*•
              ~~~nm~m*1*•~d~~•w~~rr~•d*••~a<JM%
                ~?'ro
Case 2:19-bk-24804-VZ      Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39    Desc
                            Main Document    Page 53 of 70




         11 .2   1f~~~-f*jiij., M-f-~1*~1JE§ ~ ~ttJffimF~ff.Jd~~~~F~a<J
                 ffM~Jilr~~ff,W~,~~,a~±*,~*'~*,ffl~~~
                 ffl<~M$~~), ~~~1*~~1*mfz=MG~1*-1J#~~~~
                 ffiW: ~1*-1Jfflffdlfflff~~~1*a<J9~~1*A,d~§-1J
                 fi~jt*B~-f*Ad.~Aa<J~a, -~~~~-!*•~•*·•~
                 -~~*~~ittka<Ja*, •••ffl*r1f~it1*a<JffM•~~~
                 *·•~~~tka<J~#,~*•m~,@4,
                 ~1*$1JM~~ittka~•$••w~~ff.19,
                                                         ~••~••%~•
                 djtft!?.~i-:X.!l!~JJll*, -~fF.19tl~---~iiU~~~,tx,~-~JJli

                                                          ~f*•1J~•••
                 $Go
        iUt~~

        11 .3    .19il~•:x.. &P~~1*1$1J~ .lt.ffit.E9iiit1*A, -~~,J.Rfffffi
                 11.2 *q:r~;El'.J<Jt.fMimm, ffi 11 .2 *~;E(l<JJ!&~SffHt~~o




        11 .4    -ffilit1*A:filt-tf~it1*Ad1f~liit1*1'.J<Jt.EMf-\!~Aa9ii~, -~
                 -~-:f~rr.19~t.E@1f~it1*Ad~~it1**ffimff,ffltttl~,
                 ~·~~A~~-ilit-f*A<~~~W~)it~~~~t.f,~ffl(l<Jo
   12   ~~




        12.1     ~II!iit-f*A:f~. Ji~1Hliit1*AS~JiJr~it~~iJ~1*~~~1iit                  .,
                 1*A(J<J*~1J:fffl,~*~••it1*A·~~ffijiij·~~~~, ~                        '
                 ffMA,0~-~~~Rjt9~(1<J*r~~it1*,*~it1*A,d
                 •N•0~d&m~§, -~~q:r(l<JN.(J<JffM'i*mffiA, ··~
                 fflW~II!iit~dffMittkA~~§ff.J1J~~m~•f*mmA<mr
                 ~S&*~~~:x.*~Imma<J~•1Ja•a~±*~•*),ffl~,
                 M~it-f*AW~, ~~:x.*~~ffifflr~~MA:
                 ~)    M~•-~Ad9iiit1*A~~~~•m•~n, BEE~·
                       ~1*A~~a<Jm.~,:
                 (b)   #~~EEr~•~1*Aii&1*W:X.*W.190~JiJr~a<Jm,~; d
                       ~


                 ~     ~~rr•a<J*iiit-f*A~.19. yg~~~it1*n••rr¥Nm
                       ~ §, &:,~~•ffl*m .@, 0
Case 2:19-bk-24804-VZ       Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39     Desc
                             Main Document    Page 54 of 70




                (a)   ~~l=-~1fi#.l!JJ, ~!i!tl EE~~ffJMAdifim*tkA!RJ;Jt.tJ!~a<J
                      *r1f~*1*,Vi!*1*A,ffM•m•*~,N-~§d
                      -~~Nma<Jm1fMA.r§WMA,1Jtff~·ffi·~~~
                      1fm*1*,*i!*1*A,ffM•m•*~•••N•*~1f
                      ffl~;

                (b)   ~~l=-~1f-ml!JJ, ~!1!tl~~ffJMAd-1fi!*1*A!RJ;Jt.H!~a<J*
                      rffM•m•*~•m•~§dffl~~a<JNma<Jm1f•A,
                      ~•r•ft•~ma, ••~•••~~~1fm*1*,9i!
                      *1*AdffM.NW*~dm•m•*~1fffl~o


         12.3   J$.1t1fffi 12.1 *a<J.jE, *1*A1ftvt~f;Jt.tHia<J*r1f~*1*a<J
                ft*d**a<J§eM ,l~:tuff11tB:




                ~     ~-~-,~~,ffWffl*fil-~Mma<JM.dffM1fff~
                      tta<JX-ftB~ffm~•m~*•n,aam••~*~' ~*
                      1*AS~~~~-~*1*AoA1f.A11tKX*a<J~*1*A
                      S~J$.m1f*Jmgh,~fflffl*~•~-d~-,~~~*
                      ll!f!k.~JE.~911tll~*dl$.:l:~,J"11tlla<J~II;



                       1£..1:J~ffi(a)~(b)~a<Jtf?JL "f, ~~M ,~Jii&1J~Jtl*
                @llirtl~.
                r~•••a<J~•••x*a<J~****~M~~••~•••,
                1J~ft~~•••o~*1*A1£~1RJ-~*1*A•fil.~••aa<J
                ~i&1J~il~~•*•         0




        12.4    J$.'lf*i1JJ.~1fffW~-ftB1i!.ejEd~~$1f 1fW;Jt.-ftB•jE. 1£"f1~tl~
                "f, a~•1f~*1*A~ffl*~~d;Jt.-ftB.jE1ftti&~dM•a<Jff
                M•,ffl" ifi!*1*A1ftt~-rtl!~:
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                          Main Document    Page 55 of 70




               (b)    9J11t1*Jd&ilitm1A~. 1PJ••w~1I1t1*A12tn•••·1~
                      ~~W~1t1*a<Je*~A,d~ey~ffl~Wm1t1*,ffM•
                      Nm*~dWm1t1*~*<~Mfil~~r,9ii1t1*.A.~~.
                      ••wm1t1*A~•••~~••••••· ~••wm1t
                      1*.A.a<J.Bff~d~~a<J•a~~1tW~1t1*a<J**~Ad
                      ~~~fflWW~1t1*,ffM·~-*~•wm~1*~*);
               ~      9ii~1*A*ilitffl~~. ~~1t~ffi~, ~r.~1*A•ffl
                      ffl~~-~ma<J~*• ~·-·~-~•1t1*A.R, ~•
                      •MAa<J•R~~~W~1t1*a<Je*~A. d#~~ffl*W
                      m1t1*,ffw•a•*~•w~~"*~*·
              ~~-ii~1*A•ffl**m~.~~~!PJffMW~1t1*Atl:~ffM
              ••·~••~1*AWa~~--~~b*~mc•••J11t1*A
              ~~-~a<J~,fm~Hf) tl:{Jt• •nL@.{Jt$'~.
   13   :ff Ri'*tkAa<J~it~-fJiHiE
        w~~1*.A.l*ittf:f*iil::
        (a)   ~B~ff~00-1t1*~~. tf:«*ttr~1*~~~~*a<JMA,W
              ~*~rWRi1t~,.~W~A,9~1t1*A,ffM~4~~.A.d
              ~it~~~ffM1t1*.A.,T~A~,--,-~,~~-~~n~
              ili~~r£~WRi1t~~aAa<JffM~~D~d~ffi~~;
                                                                                   .,
        (b)   ~w~~•w~rw~'*"*&#a<Jft*noo,wm1t1*~M*~~
              ~•*nW,£~~*~~*#noo~i~a•w~1t1*W~~~                                      •
              ~-~~~~tt:a~••• ~~~W~NmW~1t1*~~-~~~:                                   .'
                                                                                   :.:1

        (c)   ~B~~~*Nmffl~~~~,~-,~~,~ffi~~,fm~~~-                                   J
                                                                                     •
              noo~•~~rr7~li~~~~~. ~~*•~~~*•~~~~
              ff~A,9~1t1*A,Wm1t1*dffM£ffft~~•••~t1:~~
              ltiX:
        (d)   ~mwM*~~*nw~~m~&a. ~~w~mmwm1t~~~
              ffi:

        (e)   ~-m~m•w~1t1*:ffI*~~. tf:ey~¥·ffl~MWN·~·
              ~~a~~~:ff~~"*~~aa~xw~~~*~~•;
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                          Main Document    Page 56 of 70




        oo    ~••*~~~.m•~a*•~n•~~~M•~~~~a~~
              ~-~~(J{J~~~~ . ~•~~n~m~~~~~*~••~m.
              #~a•~~~~~a~A•~~tt;
        ~)    ~A•~~(J{J··· ~d~·~~~A#~U~~~~.8rr~~
              ~~~~~"f(J{J~4.~ft••~~~A~*#~M*~~~~~
              A~B~m•~~~A~~~a~~rr•:
        (h)   •m~~A~:l-#~11*~~. A1~1\~tf~~~~~"f(J{J~4, ~
              ~~~~~fflM(J{J~~~~~&•m~~AS~~~(J{Jffffl~-d
              m•,~~~~M•m~~A•d~~·~-~(J{Jffffl~~,x#
              d~*d~wm~~A~fffflff~x#(J{Jffffl•~~~,~~~&
              L~~Wd~~~tfL~~~~"f(J{J~~:
        ro    wm~~A&~ft-~~·~~A··~~~A.~(J{Jffi•••A
              -~'~m~~-(J{J,~Wm~~A~~.~~ff~A~-~~~
              AB~#·~•tt••ffiA,~~~wm~~A&~~---··
              ,lo



              ·~~~AS~-~~~A·~-~~~A~~~~~~~*(J{J•
              *•m~~A~ffi,*~~ffi,~M,~Wtt,~4~~,~4~
              ~~tt~MA, ~~-~~~A~•W~#~~-~~~A,W~
              ~~,~~AdWm~~~ffWN•~§d-~(J{)Nm~§ffi~ffl
              (J{J~~,.~d&4~*(~ffiffffl&~~~Jfi~?~4)o~
              ~W~~~A-~(J{J-~5~ttffi~fflA, -~~~AS~~--.
              ~~~ffffl~=~<•~~~AdWm~~~~~~~&~•ff~
              A~~~)     l£rr~II,   ~~~=


              ~     S9~~~A,W~~~dffffl•N•*~~ffl~~-~-
                    ~*· d~-~~~A,W~~~dffffl•~•*~Wff-
                    a~ffffl~~d~~,~ffdm4m~~~:
              ~     -~~~-~~~A,wm~~•ew•~•*~mffl(J{J&
                    *~•~*·
                    j£fi"(J{J~JI:
                                  d~§ffi*&*m~~~ffw~m~~w~~
Case 2:19-bk-24804-VZ       Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                 Desc
                             Main Document    Page 57 of 70




         15 .1    157it*'fl5C   ~*-j;J}i$lmjEAJ EE-tk-~il-tkA tlt JE l¥J •JJt, 11:•
                                                                                Ji il-
                  tkAfl: c±HJc jEJ§ , x@i • •1:f ~flil-tkA iw itE-zv liiJ ~•mm c~ ~i:
                  ~-~~-~tt~*~M~~ftWr£*-j;J}i$l~~tr~JE).
        15.2 gtJ:~•JJtffl .l55Z t¥J 5ff]Ha.  aJt ~*-j;J}iSl iw nm "f :&:~ iw ~-ttB5t
                 £•:JJi~Rl¥Jffl.l55Z5t£~fil. ~~M•,~ffi~•K. EE*Jiil-tk                                ,'
                                                                                                     '
                 Ab~-mffl~•K·•~~tltJE~•-~~••rr•~•*•~
                 ~jEAJ~83-~il"tkA~-1¥JX#, a~~~a#~~iA~R-~
                 il-tkA~W.~~il-tkA1:f5l.~~~~il-#*•-~~~1¥Jtr~.
                 ••-m~~l¥JX#C~~. ~-@~~~*r~~-~~~#W
                 ~1¥J~~~), ~~~ffl*I~~fil~~.
        15.3     ~1*~~il-tkA1:E~[A]-ff~il-tkAitE~f-JJt*r~•*-j;J}i$l~trJ'i&,
                 1ffi f&-j;j} i$l ~~~:1-1:f m~tt~:.1E~!lial5t£~ic.X1tt: l¥J ~AJffl:ffi l¥J
                 •m~a.~1*1'fmil-tkA~liiJ•. ~~*-j;J}i$(.•jE'.•~il-{:kA~
                 a•~~~a<J*-j;J}i$(.~~~rr. ••~il-tkAm1'f•~~~az•
                 JJiffl*l¥J1'f~~tkl¥J1£~~~~~filX#&~-ftBX#,ff~~tk
                 AAJ~~~*~1'f1'f~~{:kA~:l-;~r*-j;J}i$(.ajE'.t£••ffl*W
                 AJdliiJ•J§~AJitEffl¥J*-j;J}i$l~~-tr, ~~~-•ffl*WAJd~
                 •1¥J~~-~ffl*1¥J1'fm~{:)<1¥J1£~H~~~mx#~~-ttBx#.
                 ••~•WAJdliiJ.J§,ff~~tkA~AJ~•ffi1'f1'f~~tkA•*·




        16.1     *-j;J}i-Sl{Sl.AJffifflffi 16.2 ~kOitT, d~t£ff~~tkAl¥J~ffiiliiJ• ~
                 ~il-tkAawa<J~{:)<A~mwAT•rr. @A,*~a•rr~•~~
                 ~,J~lfl!ll¥Jffi1'f~tkAl¥JliiJ•, ~•aW"fJtl-jjtJ Cffifflffi 16.2
                 *1¥J~tl-) :
                                                                                                    -~
                 (a)   ~tr•~ffW ~tkA1iW.fffPJ5(~, 1t~1'f5l.~fAJ1'f~li~tk                            .•(
                       •iliffWitE- zv~11, .Jf-rro1tst11~~mxt~il-1*A1¥JiAttt
                        W~li.

                 ~)    •rr•~~~~•~®1'f~~tkAs<Jmff•5l.*, •~~&                                           I
                       ~~-~-1'f~~{:)<A~U~d-~.~*~d~&l¥J~~
                       l5 *-j;j} i$l JJi "f l¥J ~1tB1'f ~Ii ~{:)<A~ liiJ :

                                                                                                    1
                                                                                                    .I
Case 2:19-bk-24804-VZ        Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                              Main Document    Page 58 of 70




         16.2    ~'lt~~ 16.1 *~m~, 5IH~JtftB~~i~tk.A.fiiJ;i, -ffli~tkA
                 ~~~~~§~~~*~~*-iliffl~~~:




                 (b)   f'11!,§1ffiiJfJUt~m~, ••J!IEd~~ 1t*~~fffiiJ::f16!ii~m
                       ~-~*~~iffiiJJtftB*~::f-·~-~,d-£.IEfffiiJtr
                       ~~~~-~d~~z~,@£,~~~~::f~~tffiiI~*
                       ~ffi~fffiiJ~~~tkA~~§•d~~~~; d•


                 (d)   ~liffiffi 2.2 *~J!~~~tk~lfffimlmHta:ili~&:,~~~;

                 (e)   ~mffiffi 8.16 i1Hr~~~ttiJ:lilllg.tlt~•~ffi~~i~tkA
                       ~ A tk mHta: ili (fl&:, ~f!i ~;




                 ~     JtftB*~~-~~~-~~tkA~~~-~ffi~-~~~~
                       i&o

    17   ilffl

         17.1    ~~~,s~l!,§~m~,       :a Ji!U*~~:im~~if{iiJ~;;u&:,~~.:t;OO~~
                  c~m~M~••~r•#~~~~*>•w,                     *~~~M~~ff
                 -~5:t£:i!:




                 (c)   ~-: • •

                 (d)   ~rlfl~ft,

                 £~~~#~W~*hld%~<RM~W~>~~-A, --~~
                 ~~~~JtftB*hl~~~·~~A.~*~~z§~ , ~r~~*
                 hld~~-~-A~~J!. ~*-~m~tkAMA~J!, ~~~m
Case 2:19-bk-24804-VZ      Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                            Main Document    Page 59 of 70




               *~A~~-~*~A; ~--~*~AMA~~. ~~~rn•~
               *~A~~mflfl~*~A.ffi~hldffi%~~~~~~~~-
               17*1¥1m~~~~~~z8~~~zn~~hld%~.




               Cb)    ~•~rt~tk~~•tt~18~%:xt~~. tEt:2:111~ am•=-t-
                      Y6§Ifl: 81¥J_tq=. 9:30;




        ~n!EJ•·*~i$l~~m. rn•~*~A~~n~~J!ffl~l¥J-~~~,
        ~nm~*~*,~•-m~~~x#,*~-w~~~~~.~m@~
        m~~•~•~i$l~&~~•~x#, ~~•*fl~*~~~J!~fil.~
        -~X#~*~i$lZ~flff~~~-~-, ~~*~i$l~m.~*~i$l~
        ~zB~m 6 1-~.*fl~*~~~J!l¥Jff~?b.lfflin*~~~' !J!tltf~*
        ~Afl~~~ffi~~fl~*~A~::tf~~~*~~.

   19   -!i··
        19.1   *J&*~AS~~ff;lt~ffl*'llffiv-.~*~1¥J~M~ttw•*mffiff
               fl~*~~•tt~.$itW~~-~,*~*~A&~~~ffM~
               ~~$itW~~dJ!~,@•~*~A~&~~~~~*~A~~
               11~.



        19.2   IS!*~~:13fl~ftE.~~, *~iJl~~*~i$l~~-::tf(l{J~;J(A, ft
               13:A~ ~iJ:AAfl ~ J1t1J.


        19.3 *~~~~~•ffM~A:(i{]IIJ*, 4ij-ltl*Sfl;J$;-ffi,J»:#, Jlpjr
               flltl*~ jEJ fiJ h1 jEJ-~i,5(   0
Case 2:19-bk-24804-VZ    Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39         Desc
                          Main Document    Page 60 of 70




         19.4   *t)}iSl~ffl *lE~~o f5l*tl}i-5l i31 ~1¥1-~*tl}i-5lW1c1¥J1fM$iSl,
                :1$.JSH!3e *~ oo ~i~ #f ~ ~ 1cr •~1ii ~~tJ?: *~1cr a 1ta1g ru =
                                                                 o

                ~1ttt~HlL~o 1craa~~~]15ja<J, m~1J~W~*7Jo rs!~Mta
                ~~ff-~, #a•fflru~~-n~fflo


         19.5   rui**t)}i:5lffM*~d~}EtE1fM~~~IR~U~;i95c~-~F~, JJ!tl
                •••~•~~S~tE••x~-~~~tra<JM~~~•o*tlJ,~
                ~~~?t~~[;Jsl.llt~JIJ~~ . .§.g~-O}IS18~W-. llffM*~tE
                1fM~~~IRl¥J.~x••~~~tr~~~·~*~tE1fM~~~
                ~~IR~x•d~m~tro.llt*.~**t)}iSlffM*~•a;195c•
                •~m~tr.@5•~•*~~~~;19w••m~tr.~••*~
                &tE•~•m~•w~~a<J•~~~~~w•*m~rr.


         19.6   -ffM-g-tkA*tJ~•~JB.tr~*tl}iSll'.ji"f 1¥J1IMa~tJ, an•*1'a
                t¥Jtr;l9~#~•~~mL~a~,an•~at¥J~a.1leM•~
                •••*•tr~1fMa~,and*1'aa<Jrr~~~~~mL~a~,
                an•~at¥JB:M~~a<J•~-#t¥Jtr~dMffM~~a~,an
                -~aa<Jtr~o*t/}i$(~~1¥Ja~~~#f~-~1¥J.~~~~$~
                ~1¥J1fM~~a,J*'3~#fo


         19.7   ~1fMW~fi-g-tkA tf*t)}iS(~"f 7'. W~&-g-tkd-tfli-g-tkA13:M~:gj!,
                dMWm-g-tkd-tf31-g-tkA~~{fM~ffl . •~-g-tkAWa~~~
                ••~ffl-ffltE*t)}iSl"f~·ff~-g-tkAd~~~ASMa<J-ffM~
                J'.ji, dM.15Y.11~~*ffi-ffi @•ffl::t1t!tfflaAo




        19.8    lf)i-g-tkAlfHl**~}Etr~11£ffldro~at¥J1fMtr~~~ffl~~
                ••~A,•~-g-tkAdwm-g-tktE*t)}iSld~~~#:g}!"fma~
                1¥J1fM~~a~Jdt!(#f.


        19.9 ~ n'5.J•*r4tiA , ~ n~*a<Jf'l~t)}i:5l*~•~m*t)}iSla<J1fMtf
                ~-~~.5~~t)}i:5l~*t)}~z~W1IM~~-~~,@~*t)}
                i:5(~~.~1J~-#***ffl~~t)}~l¥J~tr•~, ~~~~~~
                iSl~1fM~~~U. ~ffl~·~~.refu~~~~~a<J~~~*~iSl
                tE?JrffI::knffi~~-~.
    Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                             Main Document    Page 61 of 70




'




                                                        •
                                     \
                              \      '                  I
                                                       ;,


                                                  ·~




                                                                                      ·..~

                                                                                      ..3,
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 62 of 70
              Case 2:19-bk-24804-VZ                                  Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                           Desc
                                                                      Main Document    Page 63 of 70

      ,

...




          •
          ~
                    ~m                          f(t.gJ&t.g$            iiEilHt•-4!-                ~lffltatl:                "'•1!Hlf8
                                                                                                                               (Jj]G)    l,l.•1:tt1

          1
              :I; .16 t.Hflllt -fr          *'~~JR (~t                  tf il!tb.lffl   ~t»:i11WJPB1Xldt*lm~ 105 .-,
                                                                                                                               50000      14.27"
                     ti.A                   »:>     -JIW.~isj        1101050)4249493              .st-:a!*lll 16 m
              'P (wJ tA 1f l!l,l f;         11'.ti ii) il1 ~ t'Hf~      ~~~lffl         LlJjffj~li~ T1J ..$i'li~ Ttl!(fttJ
          2                                                                                                                   100000      28. 53"
                     ti.A                       !Jllff,l,l~isj        1410000000105            14 -i}T1J~~Jiio B .tft
                                                                                        j*jjllllnlti4iJ~j@-frf¥ IX n ~-
              fj(.$1i;ti~l!Rf;              WiJll~*i:'i*                1:~tAlffl
          3                                                                             ~ 1 .-, A~ 201. CAlt~iJU              200000      57. 06"
                    ti.A                    'It JJHfl!l-t ~ isJ      440301113920785
                                                                                         TfiJro'i4iJj{lj*~1HfJll-!~uJ >
                                      -fri-1-                                                                                 350000      99. 86"
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc
                         Main Document    Page 64 of 70

                                                                                  '
Case 2:19-bk-24804-VZ       Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39               Desc
                             Main Document    Page 65 of 70




     *i&~i~ ,,'E 1ro-iSl c ~-1:Fffi~ "*t}}i-5( ") EE l;J. ""f~1Jr   2016 ~- -
     Br Jt}it ~~=

      q:ljJ:iJ1U)ll~j;;:'1*ff•fllijl~ifJ <ft:& "~*'1*-1fl3i:*'~ 1 ~~~,t;trff
     •tt-t.i" "fl. "~*'1*.lfl3i=~~ 2 ~~~-;trff•tt-t.i")

     ttm: ~~11rtn1tr•~m1t~1&1lu'~-i& 1 ~A~ 201                      ~   <Att~~nrtratr•ifti4S-
     ~~flm~ifl)



     ~~A: - -




      I.   ~1J~~-~ffl~-~*~N•••*~~~CW~*~)(l;J.""fffi•"*~
           ~~,,)~«~aW~*~Aomffl~1J~~~ffl~*~A~~~<~-~ffl
           ~!fr~*~Nmff•*~~~ CW~i*~ ) *~ief}i.50) l;J.&ffl~~~1fit}}i.5l Cl;J.
           ""f*~ "«*~1ro-iSl))"), ~11 M*~~~~ffl.5tffia~fili~~i&~$'-3 7.5%o
Case 2:19-bk-24804-VZ Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39 Desc
      2. :;19liffJ ~ Ef3 71~ ffl JEMain  Document
                                    Wi t&A,             Page
                                             Z 7J L! ~ ffl ffl * 66   of ffl
                                                                 i,J}i>l  70ft-J JE'. rtJ Ef31Jffd.§. t&A *~ .JE

             .><.*o
             mct&A1~.JE$1I, ~1i~~:tifi,}}iftj, *ffl «cJ:i~A~~lOOO~~~» &~.ftB
             ~~~~, - ~~~rr~ *i,J}~, ~·~~~~ o

         t. *ffl «~fki,J}i,Jl)), Ef37JM~tk1£~~fflfflffiM~-f-tt&A$~ 7.5%0 Z1Jffi.
             •,z:1J~®§•:1Ja~tk1£~~~affl•:1J~~tk1£~~~wma c"•:1J
             ~tl:tfHIIJl") itr:Jffl*~ffiM~t&A$it•ffli&A <"ffiM~") #itr:a-tt&@
             ~$~~1±iMWi,~~ffi~~W.~§x~~l±i,x~itr:M~l±i~~-~l±i,
             !J!U Z:1i±t!!~ilcJttiffi'Wiffl~~l±i MWi&ffiMt&Affe.1!!.~Wi1~ ..!EJl* C" t&~~~
             JeJ(*"):
              ( 1)    ~*ffl~tk1£~ffl~!Itjd~gtJ~, ~tk1£~*iffl «~tki1}~)) fflfr-J1E
                      aff- t&A7tfficElrtJEf31iM7tfficffl~~t&A*r~~T·1i~~l±iM
                      Wiitr: 7.5%fflffiM~-f-tt&A$it.ffl:©:Wi, !J!U Z:1ix~ffe.ffit&A1~.JEJ(
                      *;
              (2)     ~*iffl~tk1£~ffl~~~gtf~, ~tk1£~*ffl ((~fki1}~)) t£,ff-
                      t&A7tffic El rtJ •1i.P.fi7tfficffl~~t&~&r Ef31i~tttlli MW!itr: 7.5%ffl
                      ffiM~-f-tt&~$it.ffl:©:Wi, ~~~~•1ix~M~tk1£~t&§J~ttt
                      l±iMWifflffi~ll'J, Z7JSrtJEf37Jffi.1!!.t&A*~JEJl*, t:EJJttf~""f, Z
                      1iSr*1f-t&A7tffic El ffl~ El, rtJ Ef37Jx11- ~1~.JEM:©: (1~.JEM
                      ~fflit•JJ~~*lb~~ 2 ~fflfr-JJE'. ), ~-~Ef31iM~tk1£~~~a
                      fflt&AB9~1tt&A$;/9 7.5%~*iffl~tki1J-~ft-JJE'.JA~tk1£~~1±ill'J
                      )E Wi t&@J ~ttt l±i mWi C~ijj ll'J Jt ft ffiJlfffij 1E L

        2.   Z7J*iffl*i,J}i.5lJ55ZrtJ Ef31J~11ffl1~..!Et&Afflit·1J~~"f, ZJJS~*ffl ~
             rit•1J~tt-•ffl1~.JEi&~r «~tktb-iJl)) ~rffiSi&~*re a ffl~ ax11
             ~ Ef31i ,t; a-tffi JE'. ffl ii tr I*P o

              c1 ) ~~~~tk1£~x~itr:Jffl «~tktb-i>l)) rtJ Ef31i7tffict&An,t, Stltfir1i
                   ~ I ~El~W~~Z:1iSMB9t&A~Wi&~ttn,tOO o Z1JSrtJEf31J~
                   #ffl1~..!Et&A = <Ef31J~tttl±imWix7.5%X Ef31i~~3l11lliM ~ El~
                   Jtc~ t&A7tfficEl~ Elffl~ ~-;-365- ~tk1£~r-~*t&A7tfficEl B
                   ~ ~~~Ef31i7tffic~t&~o ~Ef31i~tttl±imaarir~tt-•AA~~~~
                   ~~ffl , Sitr:Jffl~Mt&A7trell'JOO&~ffl~~l±imWi7t&it•i&Ao
              <2 )    ~~~~tk1£~x~itr:Jffl «~tktb-i>l)) rtJ Ef31J71ffc~tttl±iMWi:2fc:©:ll'J,
                                                         2
Case 2:19-bk-24804-VZ      Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39 Desc
                z   n@ EfJ n5l
                            Main a<J *r .@i&~=*tJ(ie:~
                               11Document      Page 67rof~•i&~
                                                          70   5tDG B@JRJ EfJ n *
                DGa<J~•tl:i•illi*~~i!!i- *tJ(ie:~-f-iEiI~i&~,rDG BB~~~
                IRJ EfJn5tDGa<J~·tl:i·illi*~~i!lio
     3. EfJnfE.lit . azn*1Hl*1i}J-iSla<J~jEJRJ EfJnffemi&~ir.@.:x.* ~J§. *tJ(~
        ~X~ffl «*tJ(~iSl» a<J~jEIRJl:fJn5tDGi&~a<J . ~•i&~tEZnB~ffem
        a<Ji&~*r.@a<J~i!!imml ~ @JJ.:lmir zn, *tJ(ie:~@~~MJB5lf1(f]i&~~
        i!!iK.JRJZn5l# o *~ie:~-~*~-~jEIRJZn5l#~•i&~~i!!iJ§,
        ~~B-~ «*~~iSl» %~3ffJRJl:fJna<Ji&~5tDG.:X.*o
     4.   zn~~.     zna*~iSl~rm~tl:ia<Jffeffi~~~mma<J, EfJn~*•rz
          na*~iSl~~a<Jffeffi®~A*tJ(ie:~. ~•ffl•~EfJn~A*~ie:~a<Ja
          *JJJlE§ o
     s. WJZn*•*~i-5(.~jE.&ll't, .@i!!iffemi&~*r.@.:x.*a<J. ~@tui~r.@~r .
        i£@li1!1~ EfJn5lf1:tiorm~~ = @11*11~i!!i x o.os% x JBM*~+36s o
     6. zn**· al:fJn~•a<Jtl:im~swd•~•~*~A•~•*~•((,]30
        1'-Ift: B ~, J.llt¥J!Jt~ r 0~**:!iz;IJ1*ff X1-t1t.li C~t:Jit) ~~&0~JiJr~    ,_/
        ~a<J*~1*ffX1-tf=~1t.li <~t:Jit) ~~&0~~1~-f- s.o4%(f]JR;&~EI3n1f
          ~ffi.~:

     1.   ~n~*~iSl~~a<J$iSl. ~n@~~~~M~. ~~~~~M~a<J. ff~
          -n~~~•iSl•~~oooo~~mma#~~~~. mffl~~~~~ll't~~
          a<J{rti~mJJ!LltE~t:Jit{rp~. {rti~*a~~ )( o {rti~~~/5Y.£~fiu a<J,   ~~n~
          ~~*.7J o
     s. *~iSl~EfJn~jE~•Ad~:&~••*d••*~•0•~zn•*J§~
          ~. ~~n A~~$~*.1J o
     9.   *~iSl- A~fil , ~n~~~fil , ~ - filA~fE.l.~$~h o




                                             3
Case 2:19-bk-24804-VZ   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39   Desc   I

                         Main Document    Page 68 of 70



      tt~~fil,~nT*~~x~mttzBM~~ B~~~~7*~~,~~~~~
      ~   o




      lfl1i= ~JJll~*!l*ff;mfi"m~irl <~~ "~*!l*-lf1c~~ 1 ~~~!f f=ff
      ;mttt.J" ll. "~*!l*.lfjc~~ 2 ~~~!f;ti:ff;mttt]") (~~)




                                        4
        Case 2:19-bk-24804-VZ                   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                       Desc
                                                 Main Document    Page 69 of 70

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328767.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 514 Filed 04/03/20 Entered 04/03/20 00:41:39                                       Desc
                                                 Main Document    Page 70 of 70

SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328767.1 46353/002
